--------------------------------------------------------------------------------

Exhibit 10.25
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Logo 1 [logo1.jpg]
 
CREDIT AGREEMENT


dated as of


November 22, 2011,


among


SHUTTERFLY, INC.,


The LENDERS Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


___________________________


J.P. MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent


and


FIFTH THIRD BANK,
as Documentation Agent
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



   
Page
     
ARTICLE I
     
Definitions
     
SECTION 1.01.
Defined Terms
2
SECTION 1.02.
Classification of Loans and Borrowings
2
SECTION 1.03.
Terms Generally
2
SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
2
SECTION 1.05.
Status of Obligations
2
     
ARTICLE II
     
The Credits
     
SECTION 2.01.
Commitments
2
SECTION 2.02.
Loans and Borrowings
2
SECTION 2.03.
Requests for Borrowings
2
SECTION 2.04.
Swingline Loans
2
SECTION 2.05.
Letters of Credit
2
SECTION 2.06.
Funding of Borrowings
2
SECTION 2.07.
Interest Elections
2
SECTION 2.08.
Termination and Reduction of Commitments
2
SECTION 2.09.
Repayment of Loans; Evidence of Debt
2
SECTION 2.10.
Prepayment of Loans
2
SECTION 2.11.
Fees
2
SECTION 2.12.
Interest
2
SECTION 2.13.
Alternate Rate of Interest
2
SECTION 2.14.
Increased Costs
2
SECTION 2.15.
Break Funding Payments
2
SECTION 2.16.
Taxes
2
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Payments
2
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
2
SECTION 2.19.
Defaulting Lenders
2
SECTION 2.20.
Incremental Commitments
2
SECTION 2.21.
Extension Offers
2
     
ARTICLE III
     
Representations and Warranties
     
SECTION 3.01.
Organization; Powers
2


 
- i -

--------------------------------------------------------------------------------

 


SECTION 3.02.
Authorization; Enforceability
2
SECTION 3.03.
Governmental Approvals; Absence of Conflicts
2
SECTION 3.04.
Financial Condition; No Material Adverse Change
2
SECTION 3.05.
Properties
2
SECTION 3.06.
Litigation and Environmental Matters
2
SECTION 3.07.
Compliance with Laws and Agreements
2
SECTION 3.08.
Investment Company Status
2
SECTION 3.09.
Taxes
2
SECTION 3.10.
ERISA
2
SECTION 3.11.
Subsidiaries and Joint Ventures
2
SECTION 3.12.
Insurance
2
SECTION 3.13.
Solvency
2
SECTION 3.14.
Disclosure
2
SECTION 3.15.
Collateral Matters
2
SECTION 3.16.
Federal Reserve Regulations
2
     
ARTICLE IV
     
Conditions
     
SECTION 4.01.
Effective Date
2
SECTION 4.02.
Each Credit Event
2
     
ARTICLE V
     
Affirmative Covenants
     
SECTION 5.01.
Financial Statements and Other Information
2
SECTION 5.02.
Notices of Material Events
2
SECTION 5.03.
Additional Subsidiaries
2
SECTION 5.04.
Information Regarding Collateral; Deposit and Securities Accounts
2
SECTION 5.05.
Existence; Conduct of Business
2
SECTION 5.06.
Payment of Obligations
2
SECTION 5.07.
Maintenance of Assets
2
SECTION 5.08.
Insurance
2
SECTION 5.09.
Books and Records; Inspection and Audit Rights
2
SECTION 5.10.
Compliance with Laws
2
SECTION 5.11.
Use of Proceeds and Letters of Credit
2
SECTION 5.12.
Further Assurances
2
SECTION 5.13.
Certain Post-Closing Collateral Obligations
2


 
- ii -

--------------------------------------------------------------------------------

 


ARTICLE VI
     
Negative Covenants
     
SECTION 6.01.
Indebtedness; Certain Equity Securities
2
SECTION 6.02.
Liens
2
SECTION 6.03.
Fundamental Changes; Business Activities
2
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
2
SECTION 6.05.
Asset Sales
2
SECTION 6.06.
Sale/Leaseback Transactions
2
SECTION 6.07.
Hedging Agreements
2
SECTION 6.08.
Restricted Payments; Payments of Certain Indebtedness
2
SECTION 6.09.
Transactions with Affiliates
2
SECTION 6.10.
Restrictive Agreements
2
SECTION 6.11.
Leverage Ratio
2
SECTION 6.12.
Fixed Charge Coverage Ratio
2
SECTION 6.13.
Fiscal Year
2
     
ARTICLE VII
     
Events of Default
     
ARTICLE VIII
     
The Administrative Agent
     
ARTICLE IX
     
Miscellaneous
     
SECTION 9.01.
Notices
2
SECTION 9.02.
Waivers; Amendments
2
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
2
SECTION 9.04.
Successors and Assigns
2
SECTION 9.05.
Survival
2
SECTION 9.06.
Counterparts; Integration; Effectiveness
2
SECTION 9.07.
Severability
2
SECTION 9.08.
Right of Setoff
2
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
2
SECTION 9.10.
WAIVER OF JURY TRIAL
2
SECTION 9.11.
Headings
2
SECTION 9.12.
Confidentiality
2
SECTION 9.13.
Interest Rate Limitation
2
SECTION 9.14.
Release of Liens and Guarantees
2


 
- iii -

--------------------------------------------------------------------------------

 


SECTION 9.15.
USA PATRIOT Act Notice
2
SECTION 9.16.
No Fiduciary Relationship
2
SECTION 9.17.
Non-Public Information
2


 
- iv -

--------------------------------------------------------------------------------

 


SCHEDULES:
         
Schedule 2.01
—
Commitments
Schedule 3.11
—
Subsidiaries and Joint Ventures
Schedule 3.12
—
Insurance
Schedule 6.01
—
Existing Indebtedness
Schedule 6.02
—
Existing Liens
Schedule 6.04
—
Existing Investments
Schedule 6.10
—
Existing Restrictions
     
EXHIBITS:
         
Exhibit A
—
Form of Assignment and Assumption
Exhibit B
—
Form of Borrowing Request
Exhibit C
—
Form of Guarantee and Collateral Agreement
Exhibit D
—
Form of Compliance Certificate
Exhibit E
—
Form of Interest Election Request
Exhibit F
—
Form of Perfection Certificate
Exhibit G-1
—
Form of U.S. Tax Compliance Certificate for Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes
Exhibit G-2
—
Form of U.S. Tax Compliance Certificate for Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes
Exhibit G-3
—
Form of U.S. Tax Compliance Certificate for Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes
Exhibit G-4
—
Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes


 
- v -

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of November 22, 2011, among SHUTTERFLY, INC., a
Delaware corporation, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.


The parties hereto agree as follows:


ARTICLE I


Definitions


SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.


“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified; provided that for purposes of Section 6.09, the term
“Affiliate” also means any Person that is a director or an executive officer of
the Person specified.


“Aggregate Commitment” means the sum of the Commitments of all the Lenders.


“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Lenders.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1.00% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1.00% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate
on any day shall be based on the rate per annum appearing on the Reuters
“LIBOR01” screen displaying British Bankers’ Association Interest Settlement
Rates (or on any successor or substitute screen provided by Reuters, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on such day for deposits in dollars with
a maturity of one month. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate.

 
 

--------------------------------------------------------------------------------

 

“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time. If all the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.


“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the commitment fees payable hereunder, the
applicable rate per annum set forth below under the caption “ABR Spread”,
“Eurocurrency Spread” or “Commitment Fee Rate”, as the case may be, based upon
the Leverage Ratio as of the end of the fiscal quarter of the Borrower for which
consolidated financial statements have theretofore been most recently delivered
pursuant to Section 5.01(a) or 5.01(b); provided that until the date of the
delivery of the consolidated financial statements pursuant to Section 5.01(b) as
of and for the fiscal quarter ending June 30, 2012, the Applicable Rate shall be
no less than the rates per annum set forth in Category 3:


Category
Leverage Ratio
Commitment Fee Rate
Eurocurrency Spread
ABR Spread
1
>2.50
0.400%
2.250%
1.250%
2
> 1.50 and ≤ 2.50
0.350%
2.000%
1.000%
3
> 1.00 and ≤ 1.50
0.300%
1.750%
0.750%
4
≤ 1.00
0.250%
1.500%
0.500%



For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Leverage Ratio shall be effective during the period commencing
on and including the Business Day following the date of delivery to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change. Notwithstanding the
foregoing, if the Borrower fails to deliver the consolidated financial
statements required to be delivered pursuant to Section 5.01(a) or 5.01(b) or
any Compliance Certificate required to be delivered pursuant hereto, in each
case within the time periods specified herein for such delivery, the Applicable
Rate shall thereafter be based on the rates per annum set forth in Category 1
until the delivery of such financial statements.

 
2

--------------------------------------------------------------------------------

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.


“Arrangers” means each of J.P. Morgan Securities LLC and Wells Fargo Securities,
LLC, in its capacity as a joint lead arranger and joint bookrunner for the
credit facilities provided for herein.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.


“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.


“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.


“Borrower” means Shutterfly, Inc., a Delaware corporation.


“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or 2.04, as applicable, which shall be, in the case
of any such written request, in the form of Exhibit B or any other form approved
by the Administrative Agent.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 
3

--------------------------------------------------------------------------------

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the date hereof; the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP as in effect on the date hereof, and the final maturity of
such obligations shall be the date of the last payment of such amounts due under
such lease (or other arrangement) prior to the first date on which such lease
(or other arrangement) may be terminated by the lessee without payment of a
premium or a penalty. For purposes of Section 6.02, a Capital Lease Obligation
shall be deemed to be secured by a Lien on the property being leased and such
property shall be deemed to be owned by the lessee.


“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder) of Equity
Interests in the Borrower representing more than 35% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Borrower or (b) persons who were (i)
directors of the Borrower on the date hereof, (ii) nominated by the board of
directors of the Borrower or (iii) appointed by directors who were directors of
the Borrower on the date hereof or were nominated as provided in clause (ii)
above, in each case other than any person whose initial nomination or
appointment occurred as a result of a solicitation (not made or approved prior
to its commencement by such board of directors) of proxies or consents for the
election or removal of one or more directors on such board of directors, ceasing
to occupy a majority of the seats (excluding vacant seats) on such board of
directors.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

 
4

--------------------------------------------------------------------------------

 

“Charges” has the meaning assigned to such term in Section 9.13.


“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Loans of any new Class established pursuant to Section 2.20
or 2.21 and (b) any Lender, refers to whether such Lender has a Loan or
Commitment of a particular Class.


“Code” means the Internal Revenue Code of 1986.


“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.


“Collateral Agreement” means a Guarantee and Collateral Agreement among the
Borrower, the other Loan Parties and the Administrative Agent, substantially in
the form of Exhibit C, together with all supplements thereto.


“Collateral and Guarantee Requirement” means, at any time, the requirement that:


(a) the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Effective Date, a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person, together with documents and
opinions of the type referred to in paragraphs (b) and (c) of Section 4.01 with
respect to such Designated Subsidiary;


(b) all Equity Interests in any Subsidiary owned by or on behalf of any Loan
Party shall have been pledged pursuant to the Collateral Agreement and, in the
case of Equity Interests in any Foreign Subsidiary, where the Administrative
Agent so requests in connection with the pledge of such Equity Interests, a
Foreign Pledge Agreement (provided that the Loan Parties shall not be required
to pledge more than 65% of the outstanding voting Equity Interests in any CFC),
and the Administrative Agent shall, to the extent required by the Collateral
Agreement, have received certificates or other instruments representing all such
Equity Interests, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;


(c) (i) all Indebtedness of the Borrower and each Subsidiary and (ii) all
Indebtedness of any other Person in a principal amount of $1,000,000 or more
that, in each case, is owing to any Loan Party shall be evidenced by a
promissory note and shall have been pledged pursuant to the Collateral
Agreement, and the Administrative Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;

 
5

--------------------------------------------------------------------------------

 

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;


(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable first Lien on the
Mortgaged Property described therein, free of any other Liens except as
permitted under Section 6.02, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, (iii) if any
Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, evidence of such flood
insurance as may be required under applicable law, including Regulation H of the
Board of Governors, and (iv) such surveys, abstracts, appraisals, legal opinions
and other documents as the Administrative Agent may reasonably request with
respect to any such Mortgage or Mortgaged Property;


(f) the Administrative Agent shall have received a counterpart, duly executed
and delivered by the applicable Loan Party and the applicable depositary bank or
securities intermediary, as the case may be, of a Control Agreement with respect
to (i) each deposit account maintained by any Loan Party with any depositary
bank, other than any Excluded Deposit Account, and (ii) each securities account
maintained by any Loan Party with any securities intermediary, other than any
Excluded Securities Account; and


(g) each Loan Party shall have obtained all landlord, warehouseman, agent,
bailee and processor acknowledgments required to be obtained by it pursuant to
the Collateral Agreement and all other consents and approvals required to be
obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.


The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, particular assets of the Loan Parties, or
the provision of Guarantees by any Subsidiary, or the delivery of any Foreign
Pledge Agreement, if and for so long as the Administrative Agent, in
consultation with the Borrower, determines that the cost of creating or
perfecting such pledges or security interests in such assets, or obtaining such
title insurance, legal opinions or other deliverables in respect of such assets,
or providing such Guarantees (taking into account any adverse tax consequences
to the Borrower and its Affiliates (including the imposition of withholding or
other material taxes)), shall be excessive in view of the benefits to be
obtained by the Lenders therefrom. The Administrative Agent may grant extensions
of time for the creation and perfection of security interests in or the
obtaining of title insurance, legal opinions or other deliverables with respect
to particular assets or the provision of any Guarantee by any Subsidiary
(including extensions beyond the Effective Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Effective Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.

 
6

--------------------------------------------------------------------------------

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption or the Incremental
Commitment Agreement pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $125,000,000.


“Commitment Letter” means the Commitment Letter dated October 21, 2011, among
JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC and the Borrower.


“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.


“Confidential Information Memorandum” means the Confidential Information
Memorandum dated November 2011, relating to the credit facilities provided for
herein.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus


(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:


(i) Consolidated Interest Expense for such period;


(ii) consolidated income tax expense for such period;

 
7

--------------------------------------------------------------------------------

 

(iii) all amounts attributable to depreciation or to amortization of intangible
assets or other capitalized assets for such period;


(iv) any non-cash charges for such period (including (A) any non-cash expenses
for such period resulting from the grant or modification of stock options or
other equity-based incentives to any director, officer or employee of the
Borrower or any Subsidiary pursuant to a written plan or agreement approved by
the board of directors of the Borrower, (B) any losses attributable to early
extinguishment of Indebtedness or obligations under any Hedging Agreement and
(C) any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements, but excluding any
such non-cash charges (1) consisting of additions to bad debt reserves or bad
debt expense, (2) in respect of items paid in cash, but not reducing
Consolidated Net Income, in any prior period and (3) resulting from the
write-down or write-off of inventory);


(v) cash charges incurred in such period in connection with acquisitions
permitted by Section 6.4 in an amount not to exceed $5,000,000 in any period of
four consecutive fiscal quarters; and


(vi) the cumulative effect of any change in accounting principles;


provided that any cash payment made with respect to any non-cash items added
back in computing Consolidated EBITDA for any prior period pursuant to this
clause (a) (or that would have been added back had this Agreement been in effect
during such prior period) shall be subtracted in computing Consolidated EBITDA
for the period in which such cash payment is made; and minus


(b) without duplication and to the extent included in determining such
Consolidated Net Income,


(i) any non-cash items of income for such period (but excluding any such
non-cash items (A) in respect of which cash was received in a prior period or
will be received in a future period or (B) that represent the reversal of any
accrual for, or cash reserves for, anticipated cash charges in any period), all
determined on a consolidated basis in accordance with GAAP;


(ii) any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement;


(iii) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements; and


(iv) the cumulative effect of any change in accounting principles;


provided further that Consolidated EBITDA shall be calculated so as to exclude
the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition, or any exclusive
license, of assets by the Borrower or any of its consolidated Subsidiaries,
other than dispositions of inventory and other dispositions and licenses in the
ordinary course of business. All amounts added back in computing Consolidated
EBITDA for any period pursuant to clause (a) above, and all amounts subtracted
in computing Consolidated EBITDA pursuant to clause (b) above, to the extent
such amounts are, in the reasonable judgment of a Financial Officer of the
Borrower, attributable to any Subsidiary that is not wholly-owned by the
Borrower, shall be reduced by the portion thereof that is attributable to the
noncontrolling interest in such Subsidiary. For purposes of calculating
Consolidated EBITDA for any period to determine the Leverage Ratio and the Fixed
Charge Coverage Ratio, if during such period the Borrower or any Subsidiary
shall have consummated a Material Acquisition or a Material Disposition,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto in accordance with Section 1.04(b).

 
8

--------------------------------------------------------------------------------

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (a) Consolidated Interest Expense for such period, (b) the
aggregate amount of scheduled principal payments made or required to be made
during such period in respect of Long-Term Indebtedness of the Borrower and its
consolidated Subsidiaries (other than payments made by the Borrower or any
Subsidiary to the Borrower or a Subsidiary), (c) the aggregate amount of
principal payments (other than scheduled principal payments) made during such
period in respect of Long-Term Indebtedness of the Borrower and its consolidated
Subsidiaries (other than payments made by the Borrower or any Subsidiary to the
Borrower or a Subsidiary), to the extent that such payments reduced any
scheduled principal payments that would have become due within one year after
the date of the applicable payment, (d) the principal component of the aggregate
amount of payments made or required to be made in respect of Capital Lease
Obligations of the Borrower and its consolidated Subsidiaries during such
period, determined in accordance with GAAP and (e) Consolidated Rental Expense
for such period.


“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (a) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of the Borrower and its consolidated
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (b) the dividends paid on Disqualified Equity Interests for such
period and (c) any interest or other financing costs becoming payable during
such period in respect of Indebtedness of the Borrower or its consolidated
Subsidiaries to the extent such interest or other financing costs shall have
been capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP.


“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication (a) the income of any Person (other than the Borrower) that
is not a consolidated Subsidiary except to the extent of the amount of cash
dividends or similar cash distributions actually paid by such Person to the
Borrower or, subject to clauses (b) and (c) below, any other consolidated
Subsidiary during such period, (b) the income of, and any amounts referred to in
clause (a) above paid to, any consolidated Subsidiary (other than the Borrower
or any Subsidiary Loan Party) to the extent that, on the date of determination,
the declaration or payment of cash dividends or similar cash distributions by
such Subsidiary is not permitted without any prior approval of any Governmental
Authority that has not been obtained (it being agreed that any amounts excluded
as a result of the absence of any such approval of a Governmental Authority,
including amounts in respect of any prior period, shall increase Consolidated
Net Income in any period during which such approval shall be obtained) or is not
permitted by the operation of the terms of the organizational documents of such
Subsidiary, any agreement or other instrument binding upon the Borrower or any
Subsidiary or any law applicable to the Borrower or any Subsidiary, unless such
restrictions with respect to the payment of cash dividends and other similar
cash distributions has been legally and effectively waived, and (c) the income
or loss of, and any amounts referred to in clause (a) above paid to, any
consolidated Subsidiary that is not wholly-owned by the Borrower to the extent
such income or loss or such amounts are attributable to the noncontrolling
interest in such consolidated Subsidiary.

 
9

--------------------------------------------------------------------------------

 

“Consolidated Rental Expense” means, for any period, the aggregate payments made
or required to be made by the Borrower and its consolidated Subsidiaries in
respect of rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
during such period, determined on a consolidated basis in accordance with GAAP;
provided that (i) Consolidated Rental Expense for any period of four fiscal
quarters shall be reduced by up to $1,000,000 of rental income of the Borrower
earned during such period and (ii) Consolidated Rental Expense shall not include
obligations that constitute Capital Lease Obligations under GAAP as in effect on
the date of this Agreement.


“Consolidated Total Assets” means, as of any date, the consolidated total assets
of the Borrower and its consolidated Subsidiaries as of the end of the most
recent quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, prior to the first delivery of any such financial
statements, as of June 30, 2011).


“Consolidated Total Indebtedness” means, as of any date, the sum of (a) the
aggregate principal amount of Indebtedness of the Borrower and the Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but without giving effect to any election to value any Indebtedness at “fair
value”, as described in Section 1.04(a), or any other accounting principle that
results in the amount of any such Indebtedness (other than zero coupon
Indebtedness or Indebtedness initially issued at a deep discount) as reflected
on such balance sheet to be above or below the stated principal amount of such
Indebtedness), and (b) the aggregate principal amount of Indebtedness of the
Borrower and the Subsidiaries as of such date that is not required to be
reflected on a balance sheet in accordance with GAAP, determined on a
consolidated basis.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 
10

--------------------------------------------------------------------------------

 

“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
the case may be, with which such account is maintained.


“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender and each other Lender.


“Declining Lenders” has the meaning set forth in Section 2.21.


“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied; (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit; (c) has
failed, within three Business Days after request by a Credit Party made in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent; or (d) has become the
subject of a Bankruptcy Event.


“Designated Subsidiary” means each Subsidiary other than (i) any Subsidiary that
is a CFC and (ii) any Subsidiary that is not a Material Subsidiary. The term
“Designated Subsidiary” shall include any Subsidiary designated as such pursuant
to Section 5.03(b).


“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 
11

--------------------------------------------------------------------------------

 

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;


(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or


(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the
Borrower or any Subsidiary, in whole or in part, at the option of the holder
thereof;


in each case, on or prior to the date 180 days after the Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, the date hereof); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after repayment in full of all the Loans
and all other Loan Document Obligations that are accrued and payable, the
cancellation or expiration of all Letters of Credit and the termination or
expiration of the Commitments and (ii) an Equity Interest in any Person that is
issued to any employee or to any plan for the benefit of employees or by any
such plan to such employees shall not constitute a Disqualified Equity Interest
solely because it may be required to be repurchased by such Person or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.


“Documentation Agent” means Fifth Third Bank, in its capacity as documentation
agent for the credit facilities provided for herein.


“dollars” or “$” refers to lawful money of the United States of America.


“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.


“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 
12

--------------------------------------------------------------------------------

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Borrower, any Subsidiary or any other Affiliate of the Borrower.


“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees, permits and other laws, and all injunctions, notices or binding
agreements, issued, promulgated or entered into by any Governmental Authority
and relating in any way to the environment, to preservation or reclamation of
natural resources, to the management, Release or threatened Release of any
Hazardous Material or to related health or safety matters.


“Environmental Liability” means any liability, obligation, loss, claim, action,
order, fine, penalty or cost, contingent or otherwise (including any liability
for damages, costs of environmental remediation, fines, penalties and
indemnities), directly or indirectly resulting from or based upon (a) compliance
or non-compliance with of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA, of an application for a waiver of the minimum funding standard
with respect to any Plan, (d) a determination that any Plan is, or is expected
to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code), (e) the incurrence by the Borrower, any Subsidiary or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower, any Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (g) the incurrence by the Borrower, any Subsidiary or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan, or (h) the receipt by the
Borrower, any Subsidiary or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower, any Subsidiary or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status, within the meaning of Section 305 of ERISA.

 
13

--------------------------------------------------------------------------------

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, shall bear interest
at a rate determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning set forth in Article VII.


“Exchange Act” means the United States Securities Exchange Act of 1934.


“Existing Revolving Maturity Date” has the meaning set forth in Section 2.21.


“Excluded Deposit Accounts” means (a) any deposit account the funds in which are
used solely for the payment of salaries and wages, workers’ compensation and
similar expenses (including payroll taxes) in the ordinary course of business,
(b) any deposit account that is a zero-balance disbursement account, (c) any
deposit account the funds in which consist solely of (i) funds held by the
Borrower or any Subsidiary in trust for any director, officer or employee of the
Borrower or any Subsidiary or any employee benefit plan maintained by the
Borrower or any Subsidiary or (ii) funds representing deferred compensation for
the directors and employees of the Borrower and the Subsidiaries, (d) any
deposit account the funds in which consist solely of cash earnest money deposits
or funds deposited under escrow or similar arrangements in connection with any
letter of intent or purchase agreement for a Permitted Acquisition or any other
transaction permitted hereunder and (e) deposit accounts the aggregate daily
balance in which does not at any time exceed $1,000,000 for all such accounts.


“Excluded Securities Accounts” means any securities account the securities
entitlements in which consist solely of (a) securities entitlements held by the
Borrower or any Subsidiary in trust for any director, officer or employee of the
Borrower or any Subsidiary or any employee benefit plan maintained by the
Borrower or any Subsidiary or (b) securities entitlements representing deferred
compensation for the directors and employees of the Borrower and the
Subsidiaries.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.

 
14

--------------------------------------------------------------------------------

 

“Extending Lender” has the meaning set forth in Section 2.21.


“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Extending Lenders, effecting an Extension
Permitted Amendment and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.21.


“Extension Offer” has the meaning set forth in Section 2.21.


“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, approved by the Required Lenders and effected in
connection with an Extension Offer pursuant to Section 2.21, providing for a one
year extension of the Maturity Date applicable to the Loans and/or Commitments
of the applicable Extension Request Class (such Loans or Commitments being
referred to as the “Extended Loans” or “Extended Commitments”, as applicable)
and, in connection therewith, (a) a change in the rate of interest accruing on
such Extended Loans, (b) a change in the fees payable to, or the inclusion of
new fees to be payable to, the Extending Lenders in respect of such Extension
Offer or their Extended Loans or Extended Commitments and/or (c) an addition of
any affirmative or negative covenants applicable to the Borrower and the
Subsidiaries; provided that any such additional covenant with which the Borrower
and the Subsidiaries shall be required to comply for the benefit of the
Extending Lenders shall also be for the benefit of all other Lenders.


“Extension Request Class” has the meaning set forth in Section 2.21.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 
15

--------------------------------------------------------------------------------

 

“Fee Letter” means the fee letter dated October 21, 2011, among JPMorgan Chase
Bank, N.A., J.P. Morgan Securities LLC and the Borrower.


“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.


“Fixed Charge Coverage Ratio” means the ratio of (a) Consolidated EBITDA to (b)
Consolidated Fixed Charges, in each case for any period of four consecutive
fiscal quarters.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.


“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Secured Obligations,
governed by the law of the jurisdiction of organization of such Foreign
Subsidiary and in form and substance reasonably satisfactory to the
Administrative Agent.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.


“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of the Borrower)).

 
16

--------------------------------------------------------------------------------

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.


“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Hedging Agreement.


“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.


“Incremental Commitment Agreement” means an Incremental Commitment Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments or Incremental Revolving Commitments
and effecting such other amendments hereto and to the other Loan Documents as
are contemplated by Section 2.20.

 
17

--------------------------------------------------------------------------------

 

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.


Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Commitment Agreement and Section 2.20, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure under such Incremental Commitment Agreement.


“Incremental Revolving Commitment Effective Date” has the meaning set forth in
Section 2.20.


“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.


“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Commitment Agreement
and Section 2.20, to make Incremental Term Loans hereunder, expressed as an
amount representing the maximum principal amount of the Incremental Term Loans
to be made by such Lender.


“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.


“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Borrower pursuant to Section 2.20.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (including payments in respect of
non-competition agreements or other arrangements accounted for as acquisition
consideration under GAAP, in each case entered into in connection with an
acquisition, but excluding (i) current accounts payable incurred in the ordinary
course of business, (ii) deferred compensation payable to directors, officers or
employees of the Borrower or any Subsidiary and (iii) any purchase price
adjustment or earn-out incurred in connection with an acquisition, except to the
extent that the amount payable pursuant to such purchase price adjustment or
earn-out becomes fixed and determined), (e) all Capital Lease Obligations of
such Person, (f) the maximum aggregate amount of all letters of credit and
letters of guaranty in respect of which such Person is an account party, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Disqualified Equity Interests in such Person, valued, as of
the date of determination, at the greater of (i) the maximum aggregate amount
that would be payable upon maturity, redemption, repayment or repurchase thereof
(or of Disqualified Equity Interests or Indebtedness into which such
Disqualified Equity Interests are convertible or exchangeable) and (ii) the
maximum liquidation preference of such Disqualified Equity Interests, (i) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person and (j) all Guarantees by such
Person of Indebtedness of others. The Indebtedness of any Person shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
other Person, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

 
18

--------------------------------------------------------------------------------

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Indemnitee” has the meaning set forth in Section 9.03(b).


“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07, which shall be,
in the case of any such written request, in the form of Exhibit E or any other
form approved by the Administrative Agent.


“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.


“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed to by each Lender, any other number of months not more
than twelve months thereafter), as the Borrower may elect; provided that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 
19

--------------------------------------------------------------------------------

 

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as determined in good faith by the chief financial
officer of the Borrower)) in, any other Person that are held or made by the
specified Person. The amount, as of any date of determination, of (a) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date, without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee”, (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any Person shall be the fair value (as determined in good
faith by the chief financial officer of the Borrower) of the consideration
therefor (including any Indebtedness assumed in connection therewith), plus the
fair value (as so determined) of all additions, as of such date of
determination, thereto, and minus the amount, as of such date of determination,
of any portion of such Investment repaid to the investor in cash as a repayment
of principal or a return of capital, as the case may be, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the time of such Investment,
(d) any Investment (other than any Investment referred to in clause (a), (b) or
(c) above) in the form of a transfer of Equity Interests or other property by
the investor to the investee, including any such transfer in the form of a
capital contribution, shall be the fair value (as determined in good faith by
the chief financial officer of the Borrower) of such Equity Interests or other
property as of the time of such transfer (less, in the case of any investment in
the form of transfer of property for consideration that is less than the fair
value thereof, the fair value (as so determined) of such consideration as of the
time of the transfer), minus the amount, as of such date of determination, of
any portion of such Investment repaid to the investor in cash as a return of
capital, but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the time of such transfer, and (e) any Investment (other than any
Investment referred to in clause (a), (b), (c) or (d) above) in any other Person
resulting from the issuance by such other Person of its Equity Interests to the
specified Person shall be the fair value (as determined in good faith by the
chief financial officer of the Borrower) of such Equity Interests at the time of
the issuance thereof.


“IP Security Agreements” has the meaning set forth in the Collateral Agreement.


“IRS” means the United States Internal Revenue Service.

 
20

--------------------------------------------------------------------------------

 

“Issuing Bank” means JPMorgan Chase Bank, N.A. in its capacity as an issuer of
Letters of Credit hereunder. The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate (it being agreed that
the Issuing Bank shall, or shall cause such Affiliate to, comply with the
requirements of Section 2.05 with respect to such Letters of Credit).


“Joint Venture” means a corporation, partnership or other Person (other than a
Subsidiary) jointly owned by the Borrower or a Subsidiary and one or more
Persons that are not Affiliates of the Borrower for the purpose of engaging in
any business in which the Borrower would be permitted to engage under Section
6.03(b).


“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit remaining available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.


“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Commitment Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.


“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended on or prior to
such date.


“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 
21

--------------------------------------------------------------------------------

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or similar encumbrance on, in
or of such asset, including any agreement to provide any of the foregoing, and
any restricted deposit arrangement entered into for the purpose of making
deposited cash or Permitted Investments available to satisfy any Indebtedness or
other obligation ahead of the claims of other creditors, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.


“Liquidity” means, at any time, the sum of (a)(i) the total aggregate amount of
the Commitments then in effect minus (ii) the total aggregate amount of the
Revolving Exposures, and (b) Unrestricted Cash.


“Loan Documents” means this Agreement, the Incremental Commitment Agreements,
the Extension Agreements, the Collateral Agreement, the other Security Documents
and, except for purposes of Section 9.02, any promissory notes delivered
pursuant to Section 2.09(c).


“Loan Document Obligations” has the meaning set forth in the Collateral
Agreement.


“Loan Parties” means the Borrower and each Subsidiary Loan Party.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.


“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets (or all or substantially all the assets
constituting a business unit, division, product line or line of business) of any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earn-out or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $50,000,000.

 
22

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, operations or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform its
obligations under any Loan Document or (c) the rights of or remedies available
to the Lenders under any Loan Document.


“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Borrower or any Subsidiary or (b) assets comprising all or
substantially all the assets (or all or substantially all the assets
constituting a business unit, division, product line or line of business) of any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earn-out or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $50,000,000.


“Material Indebtedness” means Indebtedness (other than under the Loan
Documents), or obligations in respect of one or more Hedging Agreements, of any
one or more of the Borrower and the Subsidiaries in an aggregate principal
amount of $25,000,000 or more. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.


“Material Subsidiary” means each Subsidiary (a) the consolidated total assets of
which equal 5% or more of the consolidated total assets of the Borrower or (b)
the consolidated revenues of which equal 5% or more of the consolidated revenues
of the Borrower, in each case as of the end of or for the most recent period of
four consecutive fiscal quarters of the Borrower for which financial statements
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
first delivery of any such financial statements, as of the end of or for the
period of four consecutive fiscal quarters of the Borrower most recently ended
prior to the date of this Agreement); provided that if at the end of or for any
such most recent period of four consecutive fiscal quarters the combined
consolidated total assets or combined consolidated revenues of all Subsidiaries
(other than CFCs) that under clauses (a) and (b) above would not constitute
Material Subsidiaries shall have exceeded 10% of the consolidated total assets
of the Borrower or 10% of the consolidated revenues of the Borrower, then one or
more of such excluded non-CFC Subsidiaries shall for all purposes of this
Agreement be deemed to be Material Subsidiaries in descending order based on the
amounts of their consolidated total assets or consolidated revenues, as the case
may be, until such excess shall have been eliminated.


“Maturity Date” means November 22, 2016, as such date may be extended in
accordance with Section 2.21.

 
23

--------------------------------------------------------------------------------

 

“Maximum Rate” has the meaning set forth in Section 9.13.


“MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.


“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.


“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.


“Mortgaged Property” means each parcel of real property owned in fee by a Loan
Party, and the improvements thereto, that (together with such improvements) has
a book or fair value of $5,000,000 or more.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that has been maintained, sponsored or contributed to the Borrower, any
Subsidiary or any ERISA Affiliate.


“Net Cash Proceeds” means, with respect to any event, (a) the cash (which term,
for purposes of this definition, shall include cash equivalents) proceeds
received in respect of such event, including any cash received in respect of any
non-cash proceeds, but only as and when received, net of (b) the sum, without
duplication, of (i) all fees and out-of-pocket expenses paid in connection with
such event by the Borrower and the Subsidiaries to Persons that are not
Affiliates of the Borrower, (ii) in the case of a sale, transfer, lease or other
disposition (including pursuant to a Sale/Leaseback Transaction), or an
exclusive license, of an asset, the amount of all payments required to be made
by the Borrower and the Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset and (iii) the amount of
all taxes paid (or estimated in good faith to be payable) by the Borrower and
the Subsidiaries, and the amount of any reserves established by the Borrower and
the Subsidiaries in accordance with GAAP to fund purchase price adjustment,
indemnification and similar contingent liabilities (other than any earnout
obligations) estimated in good faith to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to the occurrence of such event (as determined in good faith by the
chief financial officer of the Borrower). For purposes of this definition, in
the event any contingent liability reserve established with respect to any event
as described in clause (b)(iii) above shall be reduced, the amount of such
reduction shall, except to the extent such reduction is made as a result of a
payment having been made in respect of the contingent liabilities with respect
to which such reserve has been established, be deemed to be receipt, on the date
of such reduction, of cash proceeds in respect of such event.

 
24

--------------------------------------------------------------------------------

 

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced, any
Loan Document, or sold or assigned an interest in any Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).


“Outstanding Borrowings” has the meaning set forth in Section 2.20.


“Participant Register” has the meaning set forth in Section 9.04(c)(i).


“Participants” has the meaning set forth in Section 9.04(c)(i).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.


“Perfection Certificate” means a certificate in the form of Exhibit F or any
other form approved by the Administrative Agent.


“Permitted Acquisition” means the purchase or other acquisition, in one
transaction or a series of related transactions, by the Borrower or any
wholly-owned Subsidiary Loan Party of all the outstanding Equity Interests in,
or all or substantially all the assets of (or all or substantially all the
assets of a business unit, division, product line or line of business of) any
Person if (a) in the case of any purchase or other acquisition of Equity
Interests in a Person, (i) such Person (and each subsidiary of such Person other
than subsidiaries accounting for not more than 25% of the consolidated assets or
revenues of such Person at the end of and for the most recently completed four
fiscal quarters of such Person) is organized under the laws of, and
substantially all its assets (or the assets of such division or line of
business, as the case may be) are located in, the United States of America, any
State thereof or the District of Columbia and (ii) upon the consummation of such
acquisition, such Person will be a wholly-owned Subsidiary that is a Domestic
Subsidiary (including as a result of a merger or consolidation between any
Subsidiary and such Person); provided, that if subsidiaries of such Person
account for more than 25% of the consolidated assets or revenues of such Person
at the end of and for the most recently completed four fiscal quarters of such
Person, such acquisition may nevertheless constitute a Permitted Acquisition if
a Specified Foreign Acquisition for consideration equal to the Excess Foreign
Amount (as defined below) could at the time be made under Section 6.04(m) (and
the basket for Specified Foreign Acquisitions in such Section 6.04(m) will be
deemed for all purposes of this Agreement to be utilized in an amount equal to
such Excess Foreign Amount) or (b) in the case of any purchase or other
acquisition of other assets, such assets will be owned by the Borrower or a
wholly-owned Subsidiary Loan Party; provided that (i) such purchase or
acquisition was not preceded by, or consummated pursuant to, an unsolicited
tender offer or proxy contest initiated by or on behalf of the Borrower or any
Subsidiary, (ii) all transactions related thereto are consummated in accordance
with applicable law, (iii) the business of such Person, or such assets, as the
case may be, constitute a business permitted under Section 6.03(b), (iv) with
respect to each such purchase or other acquisition (other than an acquisition,
through merger or share purchase, of all of the outstanding Equity Interests in
a Person that is not, following such acquisition, a Material Subsidiary), all
actions required to be taken with respect to each newly created or acquired
Subsidiary or assets in order to satisfy the requirements set forth in the
definition of “Collateral and Guarantee Requirement” shall have been taken (or
arrangements for the taking of such actions satisfactory to the Administrative
Agent shall have been made) and (v) at the time of and immediately after giving
effect to any such purchase or other acquisition and any related incurrence of
Indebtedness, (A) no Default shall have occurred and be continuing, (B) after
giving effect to such purchase or acquisition, and any related incurrence or
repayment of Indebtedness, on a pro forma basis in accordance with Section
1.04(b), the Borrower shall be in compliance with the covenants set forth in
Sections 6.11 and 6.12 (assuming, for purposes of Section 6.11, that the maximum
Leverage Ratio then permitted under such Section is 2.50 to 1.00), (C) at the
time of and immediately after giving effect to any such purchase or acquisition,
and any related incurrence of Indebtedness, on a pro forma basis in accordance
with Section 1.04(b), the Borrower and the Domestic Subsidiaries shall have
Liquidity of not less than $50,000,000 and (D) the Borrower shall have delivered
to the Administrative Agent a certificate of a Financial Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all the requirements set forth in this definition have
been satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirement
set forth in clauses (v)(B) and (v)(C) above. For purposes of this definition,
“Excess Foreign Amount” means, with respect to any acquisition, a percentage of
the total consideration paid in such acquisition equal to the greater of (1) the
difference (if positive) between (A) the percentage of the book value of the
consolidated assets of the acquired Person represented by the combined assets of
the foreign subsidiaries of such Person at the end of the most recently
completed fiscal quarter of such Person for which financial statements are
available minus (B) 25%, and (2) the difference (if positive) between (A) the
percentage of the consolidated revenues of the acquired Person represented by
the combined revenues of the foreign subsidiaries of such Person for the most
recently completed four fiscal quarters of such Person for which financial
statements are available minus (B) 25%.

 
25

--------------------------------------------------------------------------------

 

“Permitted Encumbrances” means:


(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.06;

 
26

--------------------------------------------------------------------------------

 

(b) carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law (other than any Lien imposed
pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a violation
of Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.06;


(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;


(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;


(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII and deposits securing appeal and other
surety bonds related to any such judgments;


(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;


(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts and financial assets are not established or deposited for the purpose
of providing collateral for any Indebtedness and are not subject to restrictions
on access by the Borrower or any Subsidiary in excess of those required by
applicable banking regulations;


(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases or
consignments or similar arrangements;


(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
not prohibited by this Agreement; and

 
27

--------------------------------------------------------------------------------

 

(j) Liens that are contractual rights of set-off;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Investments” means:


(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within two years from
the date of acquisition thereof;


(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A1 by S&P or P1 by Moody’s;


(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within one year from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;


(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;


(e) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $1,000,000,000;


(f) investments in debt securities of issuers organized in the United States of
America or any political subdivision thereof and maturing within two years from
the date of acquisition thereof that are rated at least A2 by S&P or A by
Moody’s; provided that the aggregate amount of investments permitted under this
clause (f) at any time shall not exceed 5% of the aggregate Permitted
Investments of the Borrower and the Subsidiaries; and


(g) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

 
28

--------------------------------------------------------------------------------

 

“Permitted Unsecured Indebtedness” means unsecured Indebtedness of the Borrower
and Guarantees thereof by any Loan Party; provided that (a) the stated final
maturity of such Indebtedness shall not be earlier than 91 days after the
Maturity Date, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the date that is 91 days after the Maturity Date, (b) such
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, upon
the occurrence of an event of default, a change in control, an asset disposition
or an event of loss) prior to the date 91 days after the Maturity Date, (c) such
Indebtedness contains terms and conditions (excluding interest rate, fees and
other pricing terms, premiums and optional prepayment or optional redemption
provisions) that are market terms on the date such Indebtedness is incurred or
are not materially more restrictive, taken as a whole, than the covenants and
events of default contained in this Agreement (in each case as determined in
good faith by the chief financial officer of the Borrower), (d) such
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that is not a Loan Party, (e) such Indebtedness
shall not be secured by any Lien on any asset of the Borrower or any Subsidiary,
(f) at the time of and immediately after giving effect to the incurrence of such
Indebtedness and the application of the proceeds thereof, no Default shall have
occurred and be continuing and (g) after giving effect to the incurrence of such
Indebtedness and the application of the proceeds thereof on a pro forma basis in
accordance with Section 1.04(b), the Borrower shall be in compliance with the
covenants set forth in Sections 6.11 and 6.12 (assuming for purposes of Section
6.11, that the maximum Leverage Ratio then permitted under such Section is 2.50
to 1.00).


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any of its ERISA Affiliates is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.


“Platform” has the meaning set forth in Section 9.17(b).


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.


“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 
29

--------------------------------------------------------------------------------

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.


“Recipient” means the Administrative Agent, any Lender or the Issuing Bank, as
applicable.


“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness and fees, premium and expenses relating to such extension, renewal
or refinancing; (b) the stated final maturity of such Refinancing Indebtedness
shall not be earlier than that of such Original Indebtedness, and such stated
final maturity shall not be subject to any conditions that could result in such
stated final maturity occurring on a date that precedes the stated final
maturity of such Original Indebtedness; (c) such Refinancing Indebtedness shall
not be required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, upon the occurrence
of an event of default or a change in control or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness) prior to the
earlier of (i) the maturity of such Original Indebtedness and (ii) the date 91
days after the Maturity Date in effect on the date of such extension, renewal or
refinancing; (d) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of any Subsidiary that shall not
have been (or, in the case of after-acquired Subsidiaries, shall not have been
required to become) an obligor in respect of such Original Indebtedness, and
shall not constitute an obligation of the Borrower if the Borrower shall not
have been an obligor in respect of such Original Indebtedness, and, in each
case, shall constitute an obligation of such Subsidiary or of the Borrower only
to the extent of their obligations in respect of such Original Indebtedness; (e)
if such Original Indebtedness shall have been subordinated to the Loan Document
Obligations, such Refinancing Indebtedness shall also be subordinated to the
Loan Document Obligations on terms not less favorable in any material respect to
the Lenders; and (f) such Refinancing Indebtedness shall not be secured by any
Lien on any asset other than the assets that secured such Original Indebtedness
(or would have been required to secure such Original Indebtedness pursuant to
the terms thereof) or, in the event Liens securing such Original Indebtedness
shall have been contractually subordinated to any Lien securing the Loan
Document Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent.


“Register” has the meaning set forth in Section 9.04(b).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.

 
30

--------------------------------------------------------------------------------

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.


“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the Aggregate
Revolving Exposure and aggregate unused Commitments at such time.


“Responsible Officer” of any Person means any executive officer or Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancelation or termination of, or any other return of capital with
respect to, any Equity Interests in the Borrower or any Subsidiary.


“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.


“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and such
Lender’s LC Exposure and Swingline Exposure at such time.


“Revolving Loan” means a Loan made pursuant to Section 2.01.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.


“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Subsidiary whereby the Borrower or such Subsidiary sells or
transfers such property to any Person and the Borrower or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.


“SEC” means the United States Securities and Exchange Commission.


“Secured Obligations” has the meaning set forth in the Collateral Agreement.


“Secured Parties” has the meaning set forth in the Collateral Agreement.


“Securities Act” means the United States Securities Act of 1933.

 
31

--------------------------------------------------------------------------------

 

“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements, the IP Security Agreements, the Mortgages, the Control Agreements
and each other security agreement or other instrument or document executed and
delivered pursuant to Section 5.03 or 5.12 to secure the Secured Obligations.


“Specified Foreign Acquisition” means any purchase or other acquisition that
would constitute a Permitted Acquisition but for the fact that (a) such purchase
or acquisition is made by a Foreign Subsidiary that is not a Loan Party and/or
(b)(i) the requirements of clause (a) of the definition of “Permitted
Acquisition” (other than the requirement that the Person whose Equity Interests
are acquired become a wholly-owned Subsidiary) are not satisfied or (ii) in the
case of any purchase or other acquisition of other assets, such assets will be
owned by a Foreign Subsidiary that is not a Loan Party.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.


“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.


“Subsequent Borrowings” has the meaning set forth in Section 2.20.


“subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date and (b) any other Person
(i) of which Equity Interests representing more than 50% of the equity value or
more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.


“Subsidiary” means any subsidiary of the Borrower.


“Subsidiary Loan Party” means each Subsidiary that is a party to the Collateral
Agreement.

 
32

--------------------------------------------------------------------------------

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.04.


“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as syndication agent for the credit facilities provided for herein.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof, the issuance of Letters of Credit hereunder and the
creation of the Guarantees and Liens provided for in the Loan Documents.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“Unrestricted Cash” means cash and Permitted Investments owned by the Borrower
or any Domestic Subsidiary and not subject to any Lien in favor of any creditor
(other than Liens created under the Loan Documents and Permitted Encumbrances
described in clauses (a), (g) or (j) of the definition of such term).


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.16(f)(ii)(B)(3).


“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.


“Weighted Average Yield” means, with respect to any Loan, the weighted average
yield to stated maturity of such Loan based on the interest rate or rates
applicable thereto and giving effect to all upfront or similar fees or original
issue discount payable to the Lenders advancing such Loan with respect thereto
and to any interest rate “floor”. Determinations of the Weighted Average Yield
of any Loans for purposes of Section 2.20 shall be made by the Administrative
Agent in a manner determined by it to be consistent with accepted financial
practice, and any such determination shall be conclusive, absent manifest error.

 
33

--------------------------------------------------------------------------------

 

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan” or “Eurocurrency Revolving Borrowing”).


SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.

 
34

--------------------------------------------------------------------------------

 

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Borrower, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Borrower, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election or obligation under Statement of
Financial Accounting Standards 159, The Fair Value Option for Financial Assets
and Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Borrower or
any Subsidiary at “fair value”, as defined therein.


(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition, Permitted Acquisition or other
transaction (i) shall be calculated after giving pro forma effect thereto (and,
in the case of any pro forma computations made hereunder to determine whether
such Material Acquisition, Material Disposition, Permitted Acquisition or other
transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to Section
5.01(a) or 5.01(b) (or, prior to the delivery of any such financial statements,
ending with the last fiscal quarter included in the financial statements
referred to in Section 3.04) and, to the extent applicable, to the historical
earnings and cash flows associated with the assets acquired or disposed of and
any related incurrence or reduction of Indebtedness, all in accordance with
Article 11 of Regulation S-X under the Securities Act. If any Indebtedness bears
a floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Agreement applicable to such Indebtedness if such Hedging
Agreement has a remaining term in excess of 12 months).


SECTION 1.05. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Loan Document Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Loan Document Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness”
under and in respect of any indenture or other agreement or instrument under
which such Subordinated Indebtedness is outstanding and are further given all
such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.

 
35

--------------------------------------------------------------------------------

 

ARTICLE II


The Credits


SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Commitment or the Aggregate Revolving Exposure exceeding the Aggregate
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.


SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.


(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith; provided that all Borrowings made on the Effective Date
must be made as ABR Borrowings unless the Borrower shall have given the notice
required for a Eurocurrency Borrowing under Section 2.03 and provided an
indemnity letter, in form and substance reasonably satisfactory to the
Administrative Agent, extending the benefits of Section 2.15 to Lenders in
respect of such Borrowings. Each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.


(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that a Eurocurrency Borrowing
that results from a continuation of an outstanding Eurocurrency Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Commitment or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $1,000,000; provided that a Swingline
Loan may be in an aggregate amount that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(f). Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of five (or such greater number as may be
agreed to by the Administrative Agent) Eurocurrency Borrowings outstanding.

 
36

--------------------------------------------------------------------------------

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.


SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurocurrency Borrowing, not later than 10:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing (or, in
the case of any Eurocurrency Borrowing to be made on the Effective Date, such
shorter period of time as may be agreed to by the Administrative Agent) or (b)
in the case of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the day of the proposed Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of an executed written Borrowing Request.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:


(i) the aggregate amount of such Borrowing;


(ii) the date of such Borrowing, which shall be a Business Day;


(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;


(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v) the location and number of the account of the Borrower to which funds are to
be disbursed or, in the case of any ABR Revolving Borrowing requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f), the
identity of the Issuing Bank that made such LC Disbursement.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 
37

--------------------------------------------------------------------------------

 

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Revolving Availability Period in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of the outstanding Swingline Loans exceeding $10,000,000 or
(ii) the Aggregate Revolving Exposure exceeding the Aggregate Commitment;
provided that the Swingline Lender shall not be required to make any Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.


(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone not later than 1:00 p.m., New York City time,
on the day of the proposed Swingline Loan. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of an executed written Borrowing Request.
Each such telephonic and written Borrowing Request shall specify the requested
date (which shall be a Business Day) and the amount of the requested Swingline
Loan and shall set forth the location and number of the account of the Borrower
to which funds are to be disbursed (or shall indicate that the Swingline Loan is
being requested to finance the reimbursement of an LC Disbursement as provided
in Section 2.05(f)). Promptly following the receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise the
Swingline Lender of the details thereof. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a wire transfer to the
account specified in such Borrowing Request or to the Issuing Bank, as the case
may be, by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.


(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of the Swingline Loans in which the Lenders will be required to participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees to pay, upon receipt of notice as provided above, to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that, in making any Swingline Loan, the Swingline Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrower deemed made pursuant to Section
4.02, unless, at least one Business Day prior to the time such Swingline Loan
was made, the Required Lenders shall have notified the Swingline Lender (with a
copy to the Administrative Agent) in writing that, as a result of one or more
events or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such
Swingline Loan were then made (it being understood and agreed that, in the event
the Swingline Lender shall have received any such notice, it shall have no
obligation to make (and shall not make) any Swingline Loan until and unless it
shall be satisfied that the events and circumstances described in such notice
shall have been cured or otherwise shall have ceased to exist). Each Lender
further acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or any reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders pursuant to this paragraph), and the Administrative
Agent shall promptly remit to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other Person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not constitute a Loan and shall not relieve the
Borrower of its obligation to repay such Swingline Loan.

 
38

--------------------------------------------------------------------------------

 

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, denominated in dollars and in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Revolving Availability Period.
Notwithstanding anything contained in any letter of credit application furnished
to the Issuing Bank in connection with the issuance of any Letter of Credit, (i)
all provisions of such letter of credit application purporting to grant liens in
favor of the Issuing Bank to secure obligations in respect of such Letter of
Credit shall be disregarded, it being agreed that such obligations shall be
secured to the extent provided in this Agreement and in the Security Documents,
and (ii) in the event of any inconsistency between the terms and conditions of
such letter of credit application and the terms and conditions of this
Agreement, the terms and conditions of this Agreement shall control.

 
39

--------------------------------------------------------------------------------

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the recipient) to the Issuing Bank and the
Administrative Agent, reasonably in advance of the requested date of issuance,
amendment, renewal or extension, a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to enable the Issuing Bank to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any such request. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon each issuance,
amendment, renewal or extension of any Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the LC Exposure will not exceed $15,000,000
and (ii) the Aggregate Revolving Exposure will not exceed the Aggregate
Commitment.


(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit may contain customary automatic renewal provisions agreed upon by the
Borrower and the applicable Issuing Bank pursuant to which the expiration date
of such Letter of Credit shall automatically be extended for a period of up to
12 months (but not to a date later than the date set forth in clause (ii)
above), subject to a right on the part of the Issuing Bank to prevent any such
renewal from occurring by giving notice to the beneficiary in advance of any
such renewal.


(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Lender, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank under such Letter of Credit and not
reimbursed by the Borrower on the date due as provided in paragraph (f) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or any reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
further acknowledges and agrees that, in issuing, amending, renewing or
extending any Letter of Credit, the Issuing Bank shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of the Borrower deemed made pursuant to Section 4.02, unless, at least one
Business Day prior to the time such Letter of Credit is issued, amended, renewed
or extended (or, in the case of an automatic renewal permitted pursuant to
paragraph (c) of this Section, at least one Business Day prior to the time by
which the election not to extend must be made by the Issuing Bank), the Required
Lenders shall have notified the Issuing Bank (with a copy to the Administrative
Agent) in writing that, as a result of one or more events or circumstances
described in such notice, one or more of the conditions precedent set forth in
Section 4.02(a) or 4.02(b) would not be satisfied if such Letter of Credit were
then issued, amended, renewed or extended (it being understood and agreed that,
in the event the Issuing Bank shall have received any such notice, it shall have
no obligation to issue, amend, renew or extend any Letter of Credit until and
unless it shall be satisfied that the events and circumstances described in such
notice shall have been cured or otherwise shall have ceased to exist).

 
40

--------------------------------------------------------------------------------

 

(e) Disbursements. The Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by hand delivery or facsimile) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
LC Disbursement.


(f) Reimbursements. If the Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than (i) if the Borrower shall have received notice of such LC
Disbursement prior to 11:00 a.m., New York City time, on any Business Day, then
2:30 p.m., New York City time, on such Business Day or (ii) otherwise, 1:30
p.m., New York City time, on the Business Day immediately following the day that
the Borrower receives such notice; provided that, if the amount of such LC
Disbursement is $1,000,000 or more, the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.04
that such payment be financed with an ABR Revolving Borrowing or a Swingline
Loan and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to reimburse any LC
Disbursement by the time specified above, the Administrative Agent shall notify
each Lender of such failure, the payment then due from the Borrower in respect
of the applicable LC Disbursement and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the amount then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for an LC Disbursement (other than
the funding of an ABR Revolving Borrowing or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

 
41

--------------------------------------------------------------------------------

 

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders, the Issuing Bank or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any other act, failure to act or other event or circumstance; provided that the
foregoing shall not be construed to excuse the Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of the Issuing Bank (with such absence to be presumed unless otherwise
determined by a court of competent jurisdiction in a final and nonappealable
judgment), the Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 
42

--------------------------------------------------------------------------------

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full, at
the rate per annum then applicable to ABR Revolving Loans; provided that if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(f) of this Section, Section 2.12(c) shall apply. Interest accrued pursuant to
this paragraph shall be paid to the Administrative Agent, for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (f) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment, and
shall be payable on demand or, if no demand has been made, on the date on which
the Borrower reimburses the applicable LC Disbursement in full.


(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. The
Borrower also shall deposit cash collateral in accordance with this paragraph as
and to the extent required by Section 2.10(b) or 2.19. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to (i) the consent of the
Required Lenders and (ii) in the case of any such application at a time when any
Lender is a Defaulting Lender (but only if, after giving effect thereto, the
remaining cash collateral shall be less than the aggregate LC Exposure of all
the Defaulting Lenders), the consent of the Issuing Bank), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.10(b), such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower to the extent that, after giving effect to such return, the Aggregate
Revolving Exposure would not exceed the Aggregate Commitment and no Default
shall have occurred and be continuing. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.19, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower as
promptly as practicable to the extent that, after giving effect to such return,
the Issuing Bank shall have no exposure in respect of any outstanding Letter of
Credit that is not fully covered by the Commitments of the Non-Defaulting
Lenders and/or the remaining cash collateral and no Default shall have occurred
and be continuing.

 
43

--------------------------------------------------------------------------------

 

(j) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.


SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly remitting the amounts so received, in like funds, to an
account of the Borrower specified in the applicable Borrowing Request or, in the
case of ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f), to the Issuing Bank.


(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR
Revolving Loans. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.

 
44

--------------------------------------------------------------------------------

 

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in the applicable Borrowing Request or as
otherwise provided in Section 2.03. Thereafter, the Borrower may elect to
convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.


(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of an executed written Interest Election
Request. Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and


(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 
45

--------------------------------------------------------------------------------

 

(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.


(d) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (h) or (i) of Article VII has occurred and is continuing with
respect to the Borrower, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
has notified the Borrower of the election to give effect to this sentence on
account of such other Event of Default, then, in each such case, so long as such
Event of Default is continuing, (i) no outstanding Borrowing may be converted to
or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.


SECTION 2.08. Termination and Reduction of Commitments.


vii)Unless previously terminated, the Commitments shall automatically terminate
on the Maturity Date.


(b) The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans or Swingline Loans in accordance with Section 2.10, the
Aggregate Revolving Exposure would exceed the Aggregate Commitment.


(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination or reduction of the
Commitments under paragraph (b) of this Section may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.


SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Maturity Date and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least five Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans that were outstanding on the date such
Borrowing was requested.

 
46

--------------------------------------------------------------------------------

 

(b) The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder absent manifest error; provided that the failure of the
Administrative Agent or any Lender to maintain such records or any error therein
shall not in any manner affect the obligation of the Borrower to pay any amounts
due hereunder in accordance with the terms of this Agreement.


(c) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).


SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.


(b) In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the Aggregate Commitment, the Borrower shall prepay Revolving Borrowings
or Swingline Borrowings (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent in accordance with
Section 2.05(i)) in an aggregate amount equal to such excess.


(c) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
hand delivery or facsimile) of any optional prepayment (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 1:00 p.m., New York City time, on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that if a notice of optional prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

 
47

--------------------------------------------------------------------------------

 

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily unused amount of the Commitment of such Lender
during the period from and including the date hereof to but excluding the date
on which such Commitment terminates. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees, the Commitment of a Lender shall be deemed to be
used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender (and the Swingline Exposure of such Lender shall be disregarded for such
purpose).


(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the Applicable Rate in effect from time to time
for the purpose of determining the interest rates applicable to Eurocurrency
Borrowings on the daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate per annum separately agreed upon between the
Borrower and the Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any such LC Exposure, as well as the Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 
48

--------------------------------------------------------------------------------

 

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.


(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable.


SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.


(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% per
annum plus the rate applicable to ABR Revolving Loans as provided in paragraph
(a) of this Section.


(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of a Eurocurrency Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.


(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.


SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

 
49

--------------------------------------------------------------------------------

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or


(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Eurocurrency Borrowing for such Interest Period;


then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders as promptly as practicable and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
and such Borrowing shall be continued as an ABR Borrowing, and (ii) any
Borrowing Request for a Eurocurrency Borrowing shall be treated as a request for
an ABR Borrowing.


SECTION 2.14. Increased Costs. (a) If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or the Issuing Bank
(except any such reserve requirement reflected in the Adjusted LIBO Rate);


(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or


(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making or maintaining any Loan (or of maintaining
its obligation to make any such Loan), to increase the cost to such Lender, the
Issuing Bank or such other Recipient of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or
issue any Letter of Credit) or to reduce the amount of any sum received or
receivable by such Lender, the Issuing Bank or such other Recipient hereunder
(whether of principal, interest or otherwise), then, from time to time upon
request of such Lender, the Issuing Bank or such other Recipient, the Borrower
will pay to such Lender, the Issuing Bank or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank or such other Recipient, as the case may be, for such additional
costs or expenses incurred or reduction suffered.

 
50

--------------------------------------------------------------------------------

 

(b) If any Lender or the Issuing Bank determines in good faith that any Change
in Law regarding capital or liquidity requirements has had or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then, from time to time upon request of such Lender or the Issuing
Bank, the Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.


(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.


(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or expenses or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.


SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by the Borrower (whether or
not such notice may be revoked in accordance with the terms hereof) or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan (but not
including the Applicable Rate applicable thereto), for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate such Lender would bid, if it were to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank market. A certificate of any Lender delivered to
the Borrower and setting forth any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 
51

--------------------------------------------------------------------------------

 

SECTION 2.16. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.


(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.


(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 
52

--------------------------------------------------------------------------------

 

(e) Indemnification by the Lenders. Each Lender severally agrees to indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph.


(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

 
53

--------------------------------------------------------------------------------

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(2) executed originals of IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower (or, in the case where the Borrower is
disregarded as an entity separate from its owner within the meaning of Treasury
Regulations Section 301.7701-3(b)(1)(ii), the Borrower's owner for U.S. tax
purposes) within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or


(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

 
54

--------------------------------------------------------------------------------

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 
55

--------------------------------------------------------------------------------

 

(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement or any other Loan Document.


SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Payments. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time required hereunder or under such
other Loan Document for such payment (or, if no such time is specified, prior to
1:00 p.m., New York City time), on the date when due, in immediately available
funds, without any defense, setoff, recoupment or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account as may be specified by the Administrative Agent,
except that payments required to be made directly to the Issuing Bank or the
Swingline Lender shall be so made, payments pursuant to Sections 2.14, 2.15,
2.16 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payment received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in dollars.


(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.

 
56

--------------------------------------------------------------------------------

 

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the amount of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amounts of principal of and accrued interest on their Loans and participations
in LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (giving effect to any amendment effected in accordance with Section
9.02) or any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or participations in LC
Disbursements or Swingline Loans to any Person that is an Eligible Assignee (as
such term is defined from time to time). The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.


(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.


(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, the Issuing Bank or
the Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.04(c), 2.05(d) and
(e), 2.06(b), 2.17(d) and 9.03(c), in each case in such order as shall be
determined by the Administrative Agent in its discretion.

 
57

--------------------------------------------------------------------------------

 

(f) In the event that any financial statements delivered under Section 5.01(a)
or 5.01(b), or any Compliance Certificate delivered under Section 5.01(d), shall
prove to have been materially inaccurate, and such inaccuracy shall have
resulted in the payment of any interest or fees at rates lower than those that
were in fact applicable for any period (based on the actual Leverage Ratio),
then, whether or not such inaccuracy is discovered prior to the termination of
the Commitments and the repayment in full of the principal of all Loans and the
reduction of the LC Exposure to zero, the Borrower shall pay to the
Administrative Agent, for distribution to the Lenders (or former Lenders) as
their interests may appear, the accrued interest or fees that should have been
paid but were not paid as a result of such misstatement.


SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall (at the request of the Borrower) use commercially reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the judgment of such
Lender, such designation or assignment and delegation (i) would eliminate or
reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.


(b) If (i) any Lender requests compensation under Section 2.14, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, (iii) any Lender has become a Defaulting Lender or a Declining
Lender or (iv) any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination that under Section 9.02 requires the consent of all the
Lenders (or all the affected Lenders) and with respect to which the Required
Lenders shall have granted their consent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.14 or
2.16) and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that (A)
the Borrower shall have received the prior written consent of the Administrative
Agent (and, (x) in the case of clause (iii) above and (y) in circumstances where
its consent would be required under Section 9.04, the Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and, if applicable, participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (in the case of such principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (C) in the case of any such assignment and delegation resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments and (D) in the case of any such assignment and
delegation resulting from the failure to provide a consent, the assignee shall
have given such consent and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply. Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto.

 
58

--------------------------------------------------------------------------------

 

SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a) commitment fees shall cease to accrue on the unused amount of the Commitment
of such Defaulting Lender pursuant to Section 2.11(a);


(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders or any other requisite
Lenders have taken or may take any action hereunder or under any other Loan
Document (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided that any amendment, waiver or other
modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;


(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:


(i) the Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that the sum of all Non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the sum of all Non-Defaulting Lenders’
Commitments;

 
59

--------------------------------------------------------------------------------

 

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and (B)
second, cash collateralize for the benefit of the Issuing Bank the portion of
such Defaulting Lender’s LC Exposure that has not been reallocated in accordance
with the procedures set forth in Section 2.05(i) for so long as such LC Exposure
is outstanding;


(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.11(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;


(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.11(a) and 2.11(b) shall be adjusted to give effect to such
reallocation; and


(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and


(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend, renew or extend any Letter of Credit, unless, in each case, it
is satisfied that the related exposure and the Defaulting Lender’s then
outstanding Swingline Exposure or LC Exposure, as applicable, will be fully
covered by the Commitments of the Non-Defaulting Lenders and/or cash collateral
provided by the Borrower in accordance with Section 2.19(c), and participating
interests in any such funded Swingline Loan or in any such issued, amended,
renewed or extended Letter of Credit will be allocated among the Non-Defaulting
Lenders in a manner consistent with Section 2.19(c)(i) (and such Defaulting
Lender shall not participate therein).


In the event that (x) a Bankruptcy Event with respect to a Lender Parent shall
have occurred following the date hereof and for so long as such Bankruptcy Event
shall continue or (y) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan, and the
Issuing Bank shall not be required to issue, amend, renew or extend any Letter
of Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or the applicable Lender
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

 
60

--------------------------------------------------------------------------------

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agree that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.


SECTION 2.20. Incremental Commitments. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, request during the
Revolving Availability Period, (i) the establishment of Incremental Revolving
Commitments and/or (ii) the establishment of Incremental Term Commitments;
provided that the aggregate amount of all the Incremental Commitments
established hereunder during the term of this Agreement shall not exceed
$75,000,000. Each such notice shall specify (A) the date on which the Borrower
proposes that the Incremental Revolving Commitments or the Incremental Term
Commitments, as applicable, shall be effective, which shall be not less than 10
Business Days (or such shorter period as may be agreed to by the Administrative
Agent) after the date on which such notice is delivered to the Administrative
Agent and (B) the amount of the Incremental Revolving Commitments or Incremental
Term Commitments, as applicable, being requested (which shall not be less than
$25,000,000). Incremental Commitments may be provided by any Lender or by one or
more other financial institutions identified by the Borrower; provided, that (x)
any Lender requested by the Borrower to provide any Incremental Revolving
Commitment or Incremental Term Commitment may elect or decline, in its sole
discretion, to provide such Incremental Revolving Commitment or Incremental Term
Commitment and (y) any Person becoming an Incremental Lender, if such Person is
not already a Lender, must be an Eligible Assignee and must be approved by the
Administrative Agent and, in the case of any proposed Incremental Revolving
Lender, the Issuing Bank and the Swingline Lender (such approval not to be
unreasonably withheld).


(b) The terms and conditions of any Incremental Revolving Commitments and of the
Loans and other extensions of credit to be made thereunder shall be identical to
those of the original Commitments and Revolving Loans and other extensions of
credit made hereunder, and shall be treated as a single class with such
Commitments and Loans, and if the Borrower determines to increase the interest
rates or fees payable in respect of Incremental Revolving Commitments or Loans
and other extensions of credit made thereunder, such increase shall only be
permitted if the interest rates or fees payable in respect of the original
Commitments and Loans and other extensions of credit made hereunder, as
applicable, shall be increased to equal such interest rates or fees payable in
respect of such Incremental Revolving Commitments or Loans and other extensions
of credit, as the case may be. Any Incremental Term Commitments and the
Incremental Term Loans to be made thereunder shall be on such terms as the
Administrative Agent, the Borrower and the Incremental Term Lenders may agree;
provided, that (i) all Incremental Term Loans shall bear interest on the same
basis as the Revolving Credit Loans, but with such adjustments to the spreads
set forth in the definition of “Applicable Rate” as the Administrative Agent,
the Borrower and the Incremental Term Lenders may agree upon; provided, that if
the Weighted Average Yield for any Incremental Term Loans shall at any time
exceed by more than 0.50% per annum the Weighted Average Yield for Revolving
Credit Loans or any other Class of Incremental Term Loans, then the Applicable
Rate for Revolving Loans or such other Class of Incremental Term Loans shall
automatically be increased to reduce such excess to 0.50% per annum, (ii)
Incremental Term Loans may amortize, and may have the benefit of mandatory
prepayment events, on terms customary at the time of the establishment thereof
for “Tranche A” term loans, but may not mature prior to the Maturity Date and
(iii) Incremental Term Loans shall not have the benefit of any representations
or warranties, affirmative or negative covenants or Events of Default that do
not equally benefit all other Classes of Loans hereunder.

 
61

--------------------------------------------------------------------------------

 

(c) Incremental Commitments shall be established pursuant to one or more
Incremental Commitment Agreements executed and delivered by the Borrower, each
Incremental Lender providing an Incremental Commitment and the Administrative
Agent; provided that no Incremental Commitments shall become effective unless
such Incremental Commitments amount to at least $25,000,000 in the aggregate and
unless on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Commitments, (i) no Default
shall have occurred and be continuing, (ii) the representations and warranties
of each Loan Party set forth in the Loan Documents shall be true and correct (A)
in the case of the representations and warranties qualified as to materiality,
in all respects and (B) otherwise, in all material respects, in each case on and
as of such date, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date and (iii) the
Borrower shall have delivered to the Administrative Agent such legal opinions,
evidence of authority, officer’s certificates and other documents as shall have
been requested by the Administrative Agent. Each Incremental Commitment
Agreement may, without the consent of any Lender, effect such amendments to, or
amend and restate, this Agreement and the other Loan Documents (including
provisions hereof or thereof that would otherwise require the consent of all the
Lenders) as may be necessary or appropriate, in the opinion of the
Administrative Agent, to provide for the applicable Incremental Commitments and
the Loans and other extensions of credit thereunder and otherwise to give effect
to the provisions of this Section; provided that no such Incremental Commitment
Agreement shall effect any amendment or waiver referred to in Section
9.02(b)(ii)(A), (B) or (C) without the consent of each Lender affected thereby.


(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of and benefits accruing to,
and bound by all agreements and other obligations of, a Lender (or a Lender in
respect of Commitments and Loans of the applicable Class) hereunder and under
the other Loan Documents and (ii) in the case of any Incremental Revolving
Commitment, (A) such Incremental Revolving Commitment shall constitute (or, in
the event such Incremental Lender already has a Commitment, shall increase) the
Commitment of such Incremental Lender and (B) the Aggregate Commitment shall be
increased by the amount of such Incremental Revolving Commitment, in each case,
subject to further increase or reduction from time to time as set forth in the
definition of the term “Commitment”.

 
62

--------------------------------------------------------------------------------

 

(e) On the date of effectiveness of any Incremental Revolving Commitments (the
“Incremental Revolving Commitment Effective Date”), (i) the aggregate principal
amount of the Revolving Loans outstanding immediately prior to such
effectiveness (the “Outstanding Borrowings”) shall be deemed to be repaid; (ii)
each Incremental Revolving Lender that shall have been a Lender prior to the
Incremental Revolving Commitment Effective Date shall pay to the Administrative
Agent in same day funds an amount equal to the difference between (A) the
product of (1) such Lender’s Applicable Percentage (calculated after giving
effect to the Incremental Revolving Commitments) multiplied by (2) the amount of
the Subsequent Borrowings (as hereinafter defined) and (B) the product of (1)
such Lender’s Applicable Percentage (calculated without giving effect to the
Incremental Revolving Commitments) multiplied by (2) the amount of the
Outstanding Borrowings; (iii) each Incremental Revolving Lender that shall not
have been a Lender prior to the Incremental Revolving Commitment Effective Date
shall pay to the Administrative Agent in same day funds an amount equal to the
product of (A) such Incremental Revolving Lender’s Applicable Percentage
(calculated after giving effect to the Incremental Revolving Commitments)
multiplied by (B) the amount of the Subsequent Borrowings; (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and (iii)
above, the Administrative Agent shall pay to each Lender that is not an
Incremental Revolving Lender the portion of such funds that is equal to the
difference between (A) the product of (1) such Lender’s Applicable Percentage
(calculated without giving effect to the Incremental Revolving Commitments)
multiplied by (2) the amount of the Outstanding Borrowings, and (B) the product
of (1) such Lender’s Applicable Percentage (calculated after giving effect to
the Incremental Revolving Commitments) multiplied by (2) the amount of the
Subsequent Borrowings; (v) after the effectiveness of the Incremental Revolving
Commitments, the Borrower shall be deemed to have made new Borrowings (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Outstanding Borrowings and of the Types and for the
Interest Periods specified in a borrowing request delivered in accordance with
Section 2.03; (vi) each Lender shall be deemed to hold its Applicable Percentage
of each Subsequent Borrowing (calculated after giving effect to the Incremental
Revolving Commitments); and (vii) the Borrower shall pay to each Lender any and
all accrued but unpaid interest on the Outstanding Borrowings. The deemed
payments made pursuant to clause (i) above in respect of each Eurocurrency Loan
shall be subject to indemnification by the Borrower pursuant to the provisions
of Section 2.15 if the Incremental Revolving Commitment Effective Date occurs
other than on the last day of the Interest Period relating thereto.


(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Commitment Agreement, each Lender holding an Incremental Term
Commitment shall make a loan to the Borrower in an amount equal to such
Incremental Term Commitment on the date specified in such Incremental Commitment
Agreement.

 
63

--------------------------------------------------------------------------------

 

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in Section
2.20(a) and of the effectiveness of any Incremental Commitments, in each case
advising the Lenders of the details thereof and of the Applicable Percentages of
the Lenders after giving effect thereto.


SECTION 2.21. Extension Offers. (a) The Borrower may, on not more than two
occasions prior to the fourth anniversary of the Effective Date, by written
notice to the Administrative Agent, make offers (collectively, an “Extension
Offer”) to all the Lenders of one or more Classes, other than any Class of
Incremental Term Commitments or Incremental Term Loans established under Section
2.20 (each Class subject to such an Extension Offer, an “Extension Request
Class”) to enter into an Extension Permitted Amendment pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Extension Permitted Amendment and (ii) the date on which such
Extension Permitted Amendment is requested to become effective (which shall not
be fewer than 10 Business Days or more than 30 Business Days after the date of
such notice, unless otherwise agreed to by the Administrative Agent). Extension
Permitted Amendments shall become effective (A) only with respect to the Loans
and Commitments of the Lenders of the Extension Request Class that accept the
applicable Extension Offer (such Lenders being called “Extending Lenders”, and
Lenders of such Class that do not accept such Extension Offer being called
“Declining Lenders”), (B) only if Lenders representing at least a majority of
the Commitments of the Extension Request Class accept such Extension Offer and
(C) in the case of any Extending Lender, only with respect to such Lender’s
Loans and Commitments of such Extension Request Class as to which such Lender’s
acceptance has been made.


(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Borrower, each applicable Extending
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless (i) no Default or Event of Default shall
have occurred and be continuing on the date of effectiveness thereof, (ii) on
the date of effectiveness thereof, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
specifically relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date, and (iii)
the Borrower shall have delivered to the Administrative Agent such legal
opinions, evidence of authority, officer’s certificates and other documents as
shall reasonably have been requested by the Administrative Agent in connection
therewith. The Administrative Agent shall promptly notify each Lender of the
effectiveness of each Extension Agreement. Each Extension Agreement may, without
the consent of any Lender other than the applicable Extending Lenders, effect
such amendments to this Agreement and the other Loan Documents (including
provisions hereof or thereof that would otherwise require the consent of all the
Lenders) as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the applicable Extending Lenders as a new Class of loans and/or
commitments hereunder; provided that, (i) no such Extension Agreement shall
effect any amendment or waiver referred to in Section 9.02(b)(ii)(A), (B) or (C)
without the consent of each Lender affected thereby and (ii) except as otherwise
agreed by the Issuing Bank and the Swingline Lender, as applicable, (A) the
allocation of the participation exposures with respect to any then-existing or
subsequent Letters of Credit or Swingline Loans shall be made on a ratable basis
as between the new Class of Commitments and the remaining Commitments and (B)
the Revolving Availability Period and the Maturity Date, as such terms are used
in reference to Letters of Credit or Swingline Loans, may not be extended.

 
64

--------------------------------------------------------------------------------

 

(c) The applicable Commitment of any Declining Lender shall terminate on the
Maturity Date in effect as to such Lender prior to the effectiveness of any such
Extension Permitted Amendment (the “Existing Revolving Maturity Date”). The
principal amount of any outstanding Revolving Loans made by Declining Lenders,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the accounts of such Declining Lenders, shall be due
and payable on the Existing Revolving Maturity Date, and on such date the
Borrower shall also make such other prepayments of Loans as shall be required in
order that, after giving effect to the termination of the Commitments of, and
all payments to, Declining Lenders pursuant to this sentence, the Aggregate
Revolving Exposures will not exceed the Aggregate Commitments. Notwithstanding
the foregoing provisions of this paragraph, the Borrower shall have the right,
pursuant to and in accordance with Section 2.18(b) and such procedures as the
Administrative Agent may reasonably specify, at any time prior to the Existing
Revolving Maturity Date, to replace a Declining Lender with a Lender or other
financial institution that will agree to the Extension Permitted Amendment, and
any such replacement Lender shall for all purposes constitute an Extending
Lender.


ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Lenders that:


SECTION 3.01. Organization; Powers. The Borrower and each Subsidiary is duly
organized, validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all power and authority required for the ownership and
operation of its properties and the conduct of its business as now conducted
and, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business, and is in good standing, in every jurisdiction where such
qualification is required.

 
65

--------------------------------------------------------------------------------

 

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as the case may be, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


SECTION 3.03. Governmental Approvals; Absence of Conflicts. The Transactions (a)
do not require any consent or approval of, registration or filing with or any
other action by any Governmental Authority, except (i) such as have been
obtained or made and are (or will at all relevant times be) in full force and
effect and (ii) filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate any applicable law, including any order of any
Governmental Authority, except to the extent any such violations, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower or any Subsidiary, (d) will not violate
or result (alone or with notice or lapse of time, or both) in a default under
any indenture or other agreement or instrument binding upon the Borrower or any
Subsidiary, or any of their assets, or give rise to a right thereunder to
require any payment, repurchase or redemption to be made by the Borrower or any
Subsidiary, or give rise to a right of, or result in, any termination,
cancellation, acceleration or right of renegotiation of any obligation
thereunder, except to the extent any such violations, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, and (e) except for Liens created under the Loan Documents, will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any Subsidiary.


SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, comprehensive income, stockholders’ equity and cash flows
(i) as of and for the fiscal year ended December 31, 2010, audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP, independent registered
public accounting firm, and (ii) as of and for the fiscal quarters and the
portion of the fiscal year ended March 31, June 30 and September 30, 2011,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position, results of operations
and cash flows of the Borrower and its consolidated Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to normal year-end
audit adjustments and the absence of certain footnotes in the case of the
statements referred to in clause (ii) above.


(b) Since December 31, 2010, there has been no event or condition that has
resulted, or would be materially likely to result, in a material adverse change
in the business, assets, liabilities, operations or financial condition of the
Borrower and the Subsidiaries, taken as a whole.

 
66

--------------------------------------------------------------------------------

 

SECTION 3.05. Properties. (a) The Borrower and each Subsidiary has good title
to, or valid leasehold interests in, all its tangible property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.


(b) The Borrower and each Subsidiary owns, or is licensed to use, all patents,
trademarks, copyrights, licenses, technology, software, domain names and other
intellectual property that is necessary for the conduct of its business as
currently conducted without conflict with the rights of any other Person, except
to the extent any such conflict, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No patents,
trademarks, copyrights, licenses, technology, software, domain names or other
intellectual property used by the Borrower or any Subsidiary in the operation of
its business infringes upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. As of the Effective Date, each
patent, trademark, copyright, license, technology, software, domain name or
other intellectual property that, individually or in the aggregate, is material
to the business of the Borrower and the Subsidiaries (or to the business of the
Borrower and the Domestic Subsidiaries) is owned by the Borrower or a Domestic
Subsidiary.


(c) As of the Effective Date, the Borrower and its Subsidiaries do not own any
real property.


SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower or any Subsidiary,
threatened against or affecting the Borrower or any Subsidiary, that (i) would
be materially likely, individually or in the aggregate, to result in a Material
Adverse Effect or (ii) involve any of the Loan Documents or the Transactions.


(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, none of
the Borrower or any Subsidiary, (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.


SECTION 3.07. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
comply, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.

 
67

--------------------------------------------------------------------------------

 

SECTION 3.08. Investment Company Status. None of the Borrower or any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.


SECTION 3.09. Taxes. The Borrower and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except where
(a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Borrower or such Subsidiary, as applicable,
has set aside on its books reserves with respect thereto to the extent required
by GAAP or (b) the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.10. ERISA. No ERISA Events have occurred or are reasonably expected to
occur that, in the aggregate, would be materially likely to result in a Material
Adverse Effect. The present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Accounting Standards
Codification Topic 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair value of the assets of such
Plan by an amount that, if required to be paid as of such date by the Borrower
and the Subsidiaries would be materially likely to have a Material Adverse
Effect, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Accounting
Standards Codification Topic 715) did not, as of the date or dates of the most
recent financial statements reflecting such amounts, exceed the fair value of
the assets of all such underfunded Plans by an amount that, if required to be
paid as of such date by the Borrower and the Subsidiaries would be materially
likely to have a Material Adverse Effect.


SECTION 3.11. Subsidiaries and Joint Ventures. Schedule 3.11 sets forth, as of
the Effective Date, the name and jurisdiction of organization of, and the
percentage of each class of Equity Interests owned the Borrower or any
Subsidiary in (a) each Subsidiary and (b) each joint venture in which the
Borrower or any Subsidiary owns any Equity Interests, and identifies each
Designated Subsidiary and each Material Subsidiary. The Equity Interests in each
Subsidiary have been duly authorized and validly issued and are fully paid and
non-assessable. Except as set forth on Schedule 3.11, as of the Effective Date,
there is no existing option, warrant, call, right, commitment or other agreement
to which the Borrower or any Subsidiary is a party requiring, and there are no
Equity Interests in any Subsidiary outstanding that upon exercise, conversion or
exchange would require, the issuance by any Subsidiary of any additional Equity
Interests or other securities exercisable for, convertible into, exchangeable
for or evidencing the right to subscribe for or purchase any Equity Interests in
any Subsidiary. As of the Effective Date, Tiny Prints, LLC is the only
Subsidiary of the Borrower and such Subsidiary has no assets or revenues and
conducts no business.

 
68

--------------------------------------------------------------------------------

 

SECTION 3.12. Insurance. Schedule 3.12 sets forth a description of all insurance
maintained by or on behalf of the Borrower and the Subsidiaries as of the
Effective Date.


SECTION 3.13. Solvency. Immediately after the making of each Loan on the
occasion of each Borrowing and the application of the proceeds thereof, and
giving effect to the rights of subrogation and contribution under the Collateral
Agreement, (a) the fair value of the assets of the Loan Parties will exceed
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the assets of the Loan Parties will be greater
than the amount that will be required to pay the probable liability on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured, (c) the Loan Parties
will be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured and (d) the
Loan Parties will not have unreasonably small capital with which to conduct the
business in which they are engaged, as such business is conducted at the time of
and is proposed to be conducted following the making of such Loan.


SECTION 3.14. Disclosure. Neither the Confidential Information Memorandum nor
any other information furnished by or on behalf of the Borrower or any
Subsidiary to the Administrative Agent, any Arranger or any Lender (other than
information of a general economic or industry nature) in connection with the
negotiation of this Agreement or any other Loan Document, included herein or
therein or furnished hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or,
when such information is taken as a whole, omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
forecasts or projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time made and at the time so furnished and, if
furnished prior to the Effective Date, as of the Effective Date (it being
understood that such forecasts and projections may vary from actual results and
that such variances may be material).


SECTION 3.15. Collateral Matters. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and (i)
when the Collateral (as defined therein) constituting certificated securities
(as defined in the Uniform Commercial Code) is delivered to the Administrative
Agent, together with instruments of transfer duly endorsed in blank, the
security interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Collateral, prior and superior in right to any other Person,
and (ii) when financing statements in appropriate form are filed in the
applicable filing offices, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the remaining Collateral (as defined
therein) to the extent perfection can be obtained by filing Uniform Commercial
Code financing statements, prior and superior to the rights of any other Person,
except for rights secured by Liens permitted under Section 6.02.

 
69

--------------------------------------------------------------------------------

 

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, but subject to Liens permitted under Section 6.02.


(c) Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Collateral Agreement) in which a security interest may be perfected by
filing in the United States of America, in each case prior and superior in right
to any other Person, but subject to Liens permitted under Section 6.02 (it being
understood that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a
security interest in such Intellectual Property acquired by the Loan Parties
after the Effective Date).


(d) Each Security Document, other than any Security Document referred to in the
preceding paragraphs of this Section, upon execution and delivery thereof by the
parties thereto and the making of the filings and taking of the other actions
provided for therein, will be effective under applicable law to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral subject thereto, and will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the Collateral subject thereto, prior and superior to the
rights of any other Person, except for rights secured by Liens permitted under
Section 6.02.


SECTION 3.16. Federal Reserve Regulations. None of the Borrower or any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, for any purpose that entails a
violation (including on the part of any Lender) of any of the regulations of the
Board of Governors, including Regulations U and X. Not more than 25% of the
value of the assets of the Borrower and the Subsidiaries subject to any
restrictions on the sale, pledge or other disposition of assets under this
Agreement, any other Loan Document or any other agreement to which any Lender or
Affiliate of a Lender is party will at any time be represented by margin stock.

 
70

--------------------------------------------------------------------------------

 

ARTICLE IV


Conditions


SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):


(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or (ii)
evidence satisfactory to the Administrative Agent (which may include a facsimile
transmission) that such party has signed a counterpart of this Agreement.


(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Bank and
dated the Effective Date) of Fenwick & West LLP, counsel for the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent.


(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of the
Transactions and any other legal matters relating to the Loan Parties, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent.


(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief executive officer or the chief financial
officer of the Borrower, confirming compliance with the conditions set forth in
the first sentence of paragraph (f) of this Section, in paragraph (i) of this
Section and in paragraphs (a) and (b) of Section 4.02.


(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, payment or reimbursement of all fees and expenses (including fees,
charges and disbursements of counsel) required to be paid or reimbursed by any
Loan Party under the Commitment Letter, the Fee Letter or any Loan Document.


(f) The Collateral and Guarantee Requirement shall have been satisfied (subject
to the penultimate sentence of this Section). The Administrative Agent shall
have received a completed Perfection Certificate, dated the Effective Date and
signed by an executive officer or a Financial Officer of the Borrower, together
with all attachments contemplated thereby, including the results of a search of
the Uniform Commercial Code (or equivalent) filings made with respect to the
Loan Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted under Section 6.02 or have been, or substantially contemporaneously
with the initial funding of Loans on the Effective Date will be, released.

 
71

--------------------------------------------------------------------------------

 

(g) The Administrative Agent shall have received evidence that the insurance
required by Section 5.08 is in effect, together with endorsements naming the
Administrative Agent, for the benefit of the Secured Parties, as additional
insured and loss payee thereunder to the extent required under Section 5.08.


(h) The Lenders shall have received the financial statements, opinions and
certificates referred to in Section 3.04.


(i) Immediately after giving effect to the Transactions, none of the Borrower or
any Subsidiary shall have outstanding any Indebtedness or Disqualified Equity
Interests or, in the case of any Subsidiary, any other shares of preferred stock
or other preferred Equity Interests, other than (i) Indebtedness incurred under
the Loan Documents and (ii) as set forth on Schedule 6.01.


(j) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief financial officer of the Borrower, as to
the solvency of the Loan Parties on a consolidated basis after giving effect to
the Transactions, in form and substance reasonably satisfactory to the
Administrative Agent.


(k) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.


Notwithstanding the foregoing, if the Borrower shall have used commercially
reasonable efforts to procure and deliver, but shall nevertheless be unable to
deliver, any Mortgage, Foreign Pledge Agreement or Control Agreement that is
required to be delivered in order to satisfy the requirements of the Collateral
and Guarantee Requirement, such delivery shall not be a condition precedent to
the obligations of the Lenders and the Issuing Bank hereunder on the Effective
Date, but shall be required to be accomplished as provided in Section 5.13.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions shall have been satisfied (or waived in accordance
with Section 9.02) at or prior to 5:00 p.m., New York City time, on December 15,
2011 (and, in the event such conditions shall not have been so satisfied or
waived, the Commitments shall terminate at such time).

 
72

--------------------------------------------------------------------------------

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:


(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date.


(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


On the date of any Borrowing or the issuance, amendment, renewal or extension of
any Letter of Credit, the Borrower shall be deemed to have represented and
warranted that the conditions specified in paragraphs (a) and (b) of this
Section have been satisfied and that, after giving effect to such Borrowing, or
such issuance, amendment, renewal or extension of a Letter of Credit, the
Aggregate Revolving Exposure (or any component thereof) shall not exceed the
maximum amount thereof (or the maximum amount of any such component) specified
in Section 2.01, 2.04(a) or 2.05(b).


ARTICLE V


Affirmative Covenants


Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:


SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:


(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related consolidated statements of
income, comprehensive income, stockholders’ equity and cash flows as of the end
of and for such fiscal year, setting forth in each case in comparative form the
figures for the prior fiscal year, all audited by and accompanied by the opinion
of PricewaterhouseCoopers LLP or another independent registered public
accounting firm of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis as of the end of and for such year in
accordance with GAAP;

 
73

--------------------------------------------------------------------------------

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet as of the end
of such fiscal quarter, the related consolidated statements of income for such
fiscal quarter and the then elapsed portion of the fiscal year and the related
statements of cash flows for the then elapsed portion of the fiscal year, in
each case setting forth in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the prior fiscal year, all certified by a Financial Officer of the Borrower as
presenting fairly, in all material respects, the financial position, results of
operations and cash flows of the Borrower and its consolidated Subsidiaries on a
consolidated basis as of the end of and for such fiscal quarter and such portion
of the fiscal year in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of certain footnotes;


(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a completed Compliance Certificate signed by a Financial Officer of
the Borrower, (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.11 and 6.12,
(iii) if any change in GAAP or in the application thereof has occurred since the
date of the consolidated balance sheet of the Borrower most recently theretofore
delivered under clause (a) or (b) above (or, prior to the first such delivery,
referred to in Section 3.04) that has had, or could have, a significant effect
on the calculations of the Leverage Ratio or the Fixed Charge Coverage Ratio,
specifying the nature of such change and the effect thereof on such calculations
and (iv) certifying that all notices required to be provided under Sections 5.03
and 5.04 have been provided and that the Collateral and Guarantee Requirement
remains satisfied in all material respects or setting forth any information not
included in the Perfection Certificate that would have been required to be
included in such Perfection Certificate had it been dated as of the date of the
Compliance Certificate delivered pursuant to this Section;


(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that audited such financial
statements stating whether it obtained knowledge during the course of its
examination of such financial statements of any Default and, in the case it
shall have obtained knowledge of any Default, specifying the details thereof
(which certificate may be limited to the extent required by accounting rules or
guidelines); provided that such certificate shall not be required to be
delivered if the Borrower has used commercially reasonable efforts to cause such
certificate to be delivered by such accounting firm and such accounting firm has
informed the Borrower that it is not willing to provide such certificate;

 
74

--------------------------------------------------------------------------------

 

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;


(f) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and


(g) promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Borrower or any Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request.


Information required to be delivered pursuant to clause (a), (b) or (e) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports or other reports containing such information,
shall have been posted by the Administrative Agent on an IntraLinks or similar
site to which the Lenders have been granted access or shall be available on the
website of the SEC at http://www.sec.gov. Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent. In the event any
financial statements delivered under clause (a) or (b) above shall be restated,
the Borrower shall deliver, promptly after such restated financial statements
become available, revised Compliance Certificates with respect to the periods
covered thereby that give effect to such restatement, signed by a Financial
Officer of the Borrower.


SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:


(a) the occurrence of, or receipt by the Borrower of any written notice claiming
the occurrence of, any Default;


(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Borrower to the
Administrative Agent and the Lenders, that in each case would be materially
likely to result in a Material Adverse Effect or that in any manner questions
the validity of any Loan Document;

 
75

--------------------------------------------------------------------------------

 

(c) the occurrence of any ERISA Event, or any fact or circumstance that gives
rise to a reasonable expectation than an ERISA Event will occur, that alone or
together with any other ERISA Events that have occurred, would be materially
likely to result in a material liability to the Borrower and the Subsidiaries;
and


(d) any other development that has resulted, or would be materially likely to
result, in a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.


SECTION 5.03. Additional Subsidiaries. (a) If any Subsidiary is formed or
acquired after the Effective Date, the Borrower will, as promptly as
practicable, and in any event within 30 days (or such longer period as the
Administrative Agent may agree to in writing), notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary (if it is a Designated Subsidiary) and with respect
to any Equity Interests in or Indebtedness of such Subsidiary owned by any Loan
Party.


(b) The Borrower may designate a Domestic Subsidiary meeting the criteria set
forth in clause (b) of the definition of the term “Designated Subsidiary” as a
Designated Subsidiary; provided that (i) such Subsidiary shall have delivered to
the Administrative Agent a supplement to the Collateral Agreement, in the form
specified therein, duly executed by such Subsidiary, (ii) the Borrower shall
have delivered a certificate of a Financial Officer or other executive officer
of the Borrower to the effect that, after giving effect to any such designation
and such Subsidiary becoming a Subsidiary Loan Party hereunder, the
representations and warranties set forth in this Agreement and the other Loan
Documents as to such Subsidiary shall be true and correct and no Default shall
have occurred and be continuing, and (iii) such Subsidiary shall have delivered
to the Administrative Agent documents and opinions of the type referred to in
Sections 4.01(b) and 4.01(c).


SECTION 5.04. Information Regarding Collateral; Deposit and Securities Accounts.
(a) The Borrower will furnish to the Administrative Agent prompt written notice
of any change in (i) the legal name of any Loan Party, as set forth in its
organizational documents, (ii) the jurisdiction of organization or the form of
organization of any Loan Party (including as a result of any merger or
consolidation), (iii) the location of the chief executive office of any Loan
Party or (iv) the organizational identification number, if any, or, with respect
to any Loan Party organized under the laws of a jurisdiction that requires such
information to be set forth on the face of a Uniform Commercial Code financing
statement, the Federal Taxpayer Identification Number of such Loan Party. The
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral.

 
76

--------------------------------------------------------------------------------

 

(b) The Borrower will furnish to the Administrative Agent prompt written notice
of (i) the acquisition by any Loan Party of, or any real property otherwise
becoming, a Mortgaged Property after the Effective Date and (ii) the acquisition
by any Loan Party of any other material assets after the Effective Date, other
than any assets constituting Collateral under the Security Documents in which
the Administrative Agent shall have a valid, legal and perfected security
interest (with the priority contemplated by the applicable Security Document)
upon the acquisition thereof.


(c) The Borrower will, in each case as promptly as practicable, notify the
Administrative Agent of the existence of any deposit account or securities
account maintained by a Loan Party in respect of which a Control Agreement is
required to be in effect pursuant to clause (f) of the definition of the term
“Collateral and Guarantee Requirement” but is not yet in effect.


SECTION 5.05. Existence; Conduct of Business. The Borrower and each Subsidiary
will do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business; provided that the foregoing shall not prohibit
any transaction permitted under Section 6.03 or 6.05.


SECTION 5.06. Payment of Obligations. The Borrower and each Subsidiary will pay
its obligations, including Tax liabilities, before the same shall become
delinquent or in default, except where (a) (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (ii) the Borrower or
such Subsidiary has set aside on its books reserves with respect thereto to the
extent required by GAAP and (iii) such contest effectively suspends collection
of the contested obligation and the enforcement of any Lien securing such
obligation or (b) the failure to make payment would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.


SECTION 5.07. Maintenance of Assets. The Borrower and each Subsidiary will keep
and maintain all assets material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted.


SECTION 5.08. Insurance. The Borrower and each Subsidiary will maintain, with
financially sound and reputable insurance companies, insurance in such amounts
(with no greater risk retention) and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations. Each such policy of
liability or casualty insurance maintained by or on behalf of Loan Parties shall
(a) in the case of each liability insurance policy (other than workers’
compensation, director and officer liability or other policies in which such
endorsements are not customary), name the Administrative Agent, on behalf of the
Secured Parties, as an additional insured thereunder, (b) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement that
names the Administrative Agent, on behalf of the Secured Parties, as the loss
payee thereunder and (c) provide for at least 30 days’ (or such shorter number
of days as may be agreed to by the Administrative Agent) prior written notice to
the Administrative Agent of any cancellation of such policy. With respect to
each Mortgaged Property that is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, the applicable Loan
Party has obtained, and will maintain, with financially sound and reputable
insurance companies, such flood insurance as is required under applicable law,
including Regulation H of the Board of Governors.

 
77

--------------------------------------------------------------------------------

 

SECTION 5.09. Books and Records; Inspection and Audit Rights. The Borrower and
each Subsidiary will keep proper books of record and account in which full, true
and correct entries in accordance with GAAP and applicable law are made of all
dealings and transactions in relation to its business and activities. The
Borrower and each Subsidiary will permit the Administrative Agent or any Lender,
and any agent designated by any of the foregoing, upon reasonable prior notice,
(a) to visit and inspect its properties, (b) to examine and make extracts from
its books and records and (c) to discuss its operations, business affairs,
assets, liabilities (including contingent liabilities) and financial condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested; provided that unless an Event of Default shall
have occurred and be continuing, no such discussion with any such independent
accountants shall be permitted unless the Borrower shall have received
reasonable notice thereof and a reasonable opportunity to participate therein.


SECTION 5.10. Compliance with Laws. The Borrower and each Subsidiary will comply
with all laws, including all orders of any Governmental Authority, applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.


SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used solely for working capital, permitted acquisitions, capital
expenditures and other general corporate purposes of the Borrower and the
Subsidiaries. Letters of Credit will be issued only to support obligations of
the Borrower and the Subsidiaries incurred in the ordinary course of business.


SECTION 5.12. Further Assurances. The Borrower and each other Loan Party will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied at all times or otherwise to
effectuate the provisions of the Loan Documents, all at the expense of the Loan
Parties. The Borrower will provide to the Administrative Agent, from time to
time upon request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.

 
78

--------------------------------------------------------------------------------

 

SECTION 5.13. Certain Post-Closing Collateral Obligations. As promptly as
practicable, and in any event within 30 days, after the Effective Date, the
Borrower and each Loan Party will deliver all agreements, instruments and other
documents that would have been required to be delivered on the Effective Date
but for the penultimate sentence of Section 4.01, in each case except to the
extent otherwise agreed by the Administrative Agent pursuant to its authority as
set forth in the definition of the term “Collateral and Guarantee Requirement”.


ARTICLE VI


Negative Covenants


Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:


SECTION 6.01. Indebtedness; Certain Equity Securities. (a) None of the Borrower
or any Subsidiary will create, incur, assume or permit to exist any
Indebtedness, except:


(i) Indebtedness created under the Loan Documents;


(ii) Indebtedness existing on the date hereof and set forth on Schedule 6.01 and
Refinancing Indebtedness in respect thereof;


(iii) Indebtedness of the Borrower or any Subsidiary to the Borrower or any
Subsidiary; provided that (A) such Indebtedness shall not have been transferred
to any Person other than the Borrower or any Subsidiary, (B) any such
Indebtedness owing by any Loan Party to a Subsidiary that is not a Loan Party
shall be unsecured and subordinated in right of payment to the Loan Document
Obligations on terms customary for intercompany subordinated Indebtedness, as
reasonably determined by the Administrative Agent, (C) any such Indebtedness
owing to any Loan Party shall be evidenced by a promissory note that shall have
been pledged pursuant to the Collateral Agreement and (D) any such Indebtedness
owing by any Subsidiary that is not a Loan Party to any Loan Party shall be
incurred in compliance with Section 6.04;


(iv) Guarantees incurred in compliance with Section 6.04;


(v) Indebtedness of the Borrower or any Subsidiary (A) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations; provided that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement and the principal amount of such Indebtedness does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets (and related fees and costs) or (B) assumed in connection with
the acquisition of any fixed or capital assets, and Refinancing Indebtedness in
respect of any of the foregoing; provided that the aggregate principal amount of
Indebtedness permitted by this clause (v) shall not exceed the greater of (x)
5.0% of Consolidated Total Assets and (y) $25,000,000, at any time outstanding;

 
79

--------------------------------------------------------------------------------

 

(vi) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary in a Permitted Acquisition or a Specified Foreign
Acquisition permitted under Section 6.04(m), provided that (A) such Indebtedness
exists at the time such Person becomes a Subsidiary (or is so merged or
consolidated) or such assets are acquired and is not created in contemplation of
or in connection with such Person becoming a Subsidiary (or such merger or
consolidation) or such assets being acquired and (B) neither the Borrower nor
any Subsidiary (other than such Person or the Subsidiary with which such Person
is merged or consolidated or the Person that so assumes such Person’s
Indebtedness) shall Guarantee or otherwise become liable for the payment of such
Indebtedness, and Refinancing Indebtedness in respect of any of the foregoing;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (vi) shall not exceed $25,000,000 at any time outstanding;


(vii) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof;


(viii) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Borrower or any Subsidiary in the
ordinary course of business supporting obligations under (A) workers’
compensation, unemployment insurance and other social security laws and (B)
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and obligations of a like nature;


(ix) Indebtedness of the Borrower or any Subsidiary in the form of purchase
price adjustments, earn-outs, non-competition agreements or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisition, Specified Foreign
Acquisition or other Investment permitted by Section 6.04;

 
80

--------------------------------------------------------------------------------

 

(x) Permitted Unsecured Indebtedness and Refinancing Indebtedness in respect
thereof;


(xi) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not
exceeding $20,000,000 at any time outstanding; and


(xii) Indebtedness of any Loan Party pursuant to Hedging Agreements permitted by
Section 6.07.


(b) No Subsidiary will issue or permit to exist any Disqualified Equity
Interests.


SECTION 6.02. Liens. (a) None of the Borrower or any Subsidiary will create,
incur, assume or permit to exist any Lien on any asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable and royalties) or rights in respect of any thereof, except:


(i) Liens created under the Loan Documents;


(ii) Permitted Encumbrances;


(iii) any Lien on any asset of the Borrower or any Subsidiary existing on the
date hereof and set forth on Schedule 6.02; provided that (A) such Lien shall
not apply to any other asset of the Borrower or any Subsidiary and (B) such Lien
shall secure only those obligations that it secures on the date hereof and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01 as Refinancing
Indebtedness in respect thereof;


(iv) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the date hereof prior to the time such Person becomes a Subsidiary (or is
so merged or consolidated); provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), (B) such Lien shall not apply to
any other asset of the Borrower or any Subsidiary (other than, in the case of
any such merger or consolidation, the assets of any special purpose merger
Subsidiary that is a party thereto) and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary (or is so merged or consolidated), and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01 as Refinancing
Indebtedness in respect thereof;

 
81

--------------------------------------------------------------------------------

 

(v) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (A) such Liens secure only
Indebtedness permitted by Section 6.01(a)(v) and obligations relating thereto
not constituting Indebtedness and (B) such Liens shall not apply to any other
asset of the Borrower or any Subsidiary (other than the proceeds and products
thereof); provided further that in the event purchase money obligations are owed
to any Person with respect to financing of more than one purchase of any fixed
or capital assets, such Liens may secure all such purchase money obligations and
may apply to all such fixed or capital assets financed by such Person;


(vi) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;


(vii) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted hereunder;


(viii) in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary
or (B) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;


(ix) Liens on assets of any Foreign Subsidiary securing Indebtedness of such
Subsidiary permitted under Section 6.01; provided that such Liens shall not
apply to any Collateral (including any Equity Interests in any Subsidiary that
constitute Collateral) or any other assets of the Borrower or any other Domestic
Subsidiary;


(x) sales of accounts receivable permitted by Section 6.05(d); or


(xi) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $15,000,000 at any time outstanding.


SECTION 6.03. Fundamental Changes; Business Activities. (a) None of the Borrower
or any Subsidiary will merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, (i) any Person may
merge into the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Person (other than the Borrower) may merge or consolidate
with any Subsidiary in a transaction in which the surviving entity is a
Subsidiary (and, if any party to such merger or consolidation is a Subsidiary
Loan Party, is a Subsidiary Loan Party), (iii) any Subsidiary may merge into or
consolidate with any Person (other than the Borrower) in a transaction permitted
under Section 6.05 in which, after giving effect to such transaction, the
surviving entity is not a Subsidiary and (iv) any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger or consolidation
involving a Person that is not a wholly-owned Subsidiary immediately prior
thereto shall not be permitted unless it is also permitted under Section 6.04.

 
82

--------------------------------------------------------------------------------

 

(b) None of the Borrower or any Subsidiary will engage to any material extent in
any business other than businesses of the type conducted by the Borrower and the
Subsidiaries on the date hereof and businesses reasonably related thereto or
that constitute reasonable extensions thereof.


(c) The Borrower will not permit any Person other than the Borrower, or one or
more of its Subsidiaries that is not a CFC, to own any Equity Interests in any
Domestic Subsidiary other than any Domestic Subsidiary owned by a Foreign
Subsidiary at the time such Foreign Subsidiary is acquired by the Borrower;
provided that the Equity Interests in any such Domestic Subsidiary shall be
transferred to a Loan Party as promptly as reasonably practicable following such
acquisition unless, in the good faith determination of a Financial Officer of
the Borrower, such transfer would result in a material tax liability or other
material disadvantage to the Borrower.


SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. None of
the Borrower or any Subsidiary will purchase, hold, acquire (including pursuant
to any merger or consolidation with any Person that was not a wholly-owned
Subsidiary prior thereto), make or otherwise permit to exist any Investment in
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) all or substantially all the assets of any other Person
or of a business unit, division, product line or line of business of any other
Person, or assets acquired other than in the ordinary course of business that,
following the acquisition thereof, would constitute a substantial portion of the
assets of the Borrower and the Subsidiaries, taken as a whole, except:


(a) Permitted Investments;


(b) Investments existing on the date hereof and set forth on Schedule 6.04 (but
not any additions thereto (including any capital contributions) made after the
date hereof unless such additions are permitted by other clauses of this Section
6.04);


(c) Investments by the Borrower and the Subsidiaries in Equity Interests in
their subsidiaries; provided that (i) such subsidiaries are Subsidiaries prior
to such investments, (ii) any such Equity Interests held by a Loan Party shall
be pledged in accordance with the requirements of the definition of the term
“Collateral and Guarantee Requirement” and (iii) the aggregate outstanding
amount of the Investments made, acquired or entered into by the Loan Parties in
Subsidiaries that are not Loan Parties under this clause (c) and under clauses
(d) and (e) of this Section 6.04 shall not exceed the greater of (x) 5.0% of
Consolidated Total Assets and (y) $25,000,000;

 
83

--------------------------------------------------------------------------------

 

(d) Investments consisting of loans or advances made by the Borrower or any
Subsidiary to any Subsidiary; provided that (i) the Indebtedness resulting
therefrom is permitted by Section 6.01(a)(iii) and (ii) such loans and advances
made by the Loan Parties to Subsidiaries that are not Loan Parties shall be
subject to the limitation set forth in clause (c)(iii) above;


(e) Investments consisting of Guarantees by the Borrower or any Subsidiary of
Indebtedness or other obligations of the Borrower or any Subsidiary (including
any such Guarantees arising as a result of any such Person being a joint and
several co-applicant with respect to any loan, letter of credit or letter of
guaranty); provided that (i) a Subsidiary that has not Guaranteed the Secured
Obligations pursuant to the Collateral Agreement shall not Guarantee any
Indebtedness or other obligations of any Loan Party and (ii) such Guarantees by
Loan Parties of Indebtedness and other obligations of Subsidiaries that are not
Loan Parties shall be subject to the limitation set forth in clause (c)(iii)
above;


(f) Investments consisting of accounts receivable, or received in connection
with the bankruptcy or reorganization of, or settlement of delinquent accounts
and disputes with, customers and suppliers, in each case in the ordinary course
of business;


(g) Investments made as a result of the receipt of non-cash consideration from a
sale, transfer, lease or other disposition, or an exclusive license, of any
asset in compliance with Section 6.05;


(h) Investments by the Borrower or any Subsidiary that result solely from the
receipt by the Borrower or such Subsidiary from any of its subsidiaries of a
dividend or other Restricted Payment in the form of Equity Interests, evidences
of Indebtedness or other securities (but not any additions thereto made after
the date of the receipt thereof);


(i) Investments in the form of Hedging Agreements permitted under Section 6.07;


(j) payroll, travel and similar advances to directors and employees of the
Borrower or any Subsidiary to cover matters that are expected at the time of
such advances to be treated as expenses of the Borrower or such Subsidiary for
accounting purposes and that are made in the ordinary course of business;


(k) loans or advances to directors and employees of the Borrower or any
Subsidiary made in the ordinary course of business; provided that the aggregate
amount of such loans and advances outstanding at any time shall not exceed
$5,000,000;


(l) Permitted Acquisitions;

 
84

--------------------------------------------------------------------------------

 

(m) Specified Foreign Acquisitions; provided that the sum of (i) the aggregate
consideration paid (whether consisting of cash or other assets and including the
aggregate amount of any Indebtedness or other obligations assumed, but excluding
consideration in the form of Equity Interests of the Borrower that do not
constitute Disqualified Equity Interests) for all such Specified Foreign
Acquisitions, (ii) the aggregate outstanding amount of Investments in Foreign
Subsidiaries pursuant to clauses (c), (d) and (e) of this Section 6.04 and (iii)
the aggregate outstanding amount of Investments in Joint Ventures pursuant to
clause (n) of this Section 6.04, shall not exceed the greater of (x) 15% of
Consolidated Total Assets and (y) $100,000,000 (as reduced by any deemed
utilization of such basket provided for in the definition of “Permitted
Acquisition”);


(n) Investments in Joint Ventures in an aggregate amount at any time outstanding
not in excess of $20,000,000; and


(o) other Investments in an aggregate amount outstanding at any time not in
excess of $5,000,000.


SECTION 6.05. Asset Sales. None of the Borrower or any Subsidiary will sell,
transfer, lease or otherwise dispose of, or exclusively license, any asset,
including any Equity Interest owned by it, nor will any Subsidiary issue any
additional Equity Interest in such Subsidiary (other than to the Borrower or any
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law), except:


(a) sales, transfers, leases and other dispositions of inventory or used or
surplus equipment in the ordinary course of business or of cash and Permitted
Investments;


(b) sales, transfers, leases and other dispositions to the Borrower or any
Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Sections 6.04 and 6.09;


(c) dispositions in the form of Liens permitted by Section 6.02, Investments
permitted by Section 6.04 and Restricted Payments permitted by Section 6.08(a)
(provided that, in the case of any such Restricted Payment by the Borrower, the
assets disposed thereby shall be solely in the form of cash or Permitted
Investments);


(d) sales, transfers or other dispositions of accounts receivable in connection
with the compromise or collection thereof in the ordinary course of business
consistent with past practice and not as part of any accounts receivables
financing transaction;


(e) dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

 
85

--------------------------------------------------------------------------------

 

(f) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such disposition are promptly applied to the purchase price of
such replacement property;


(g) licenses or sublicenses of intellectual property entered into in the
ordinary course of business, or not interfering in any respect with the ordinary
conduct of, or not materially detracting from the value of, the business of the
Borrower and the Subsidiaries;


(h) termination of leases in the ordinary course of business;


(i) voluntary terminations of Hedging Agreements;


(j) dispositions after the Effective Date of assets acquired as part of
acquisitions permitted under Section 6.04 of Persons owning such assets;
provided that (i) such assets are disposed of within one year of their
acquisition by the Borrower or any Subsidiary and (ii) the board of directors of
the Borrower shall have determined that such assets are surplus to the needs of
the Borrower’s business or that the retention of such assets is not consistent
with the Borrower’s business plan.


(k) sales, transfers, leases and other dispositions of assets that are not
permitted by any other clause of this Section; provided that (i) at the time of
and after giving effect to any such sale, transfer, lease or other disposition,
the fair value of the assets disposed of therein, taken together with the fair
value of all assets theretofore sold, transferred, leased or otherwise disposed
of in reliance on this clause (k) during the same fiscal year of the Borrower,
shall not exceed 10% of the Consolidated Total Assets of the Borrower at the
time of such sale, transfer, lease or other disposition, (ii) all such sales,
transfers, leases and other dispositions and exclusive licenses shall be made
for fair value and at least 75% cash consideration and (iii) if any Net Cash
Proceeds of all such sales, transfers, leases and other dispositions and
exclusive licenses are not applied by the Borrower and the Subsidiaries within
360 days of the receipt thereof to acquire assets (other than cash, Permitted
Investments or other short-term investments) used or useful in the conduct of
their businesses, the Commitments shall be reduced by the amount thereof (and
if, after giving effect to such reduction, the Aggregate Revolving Exposure
exceeds the Aggregate Commitment, the Borrower shall make prepayments and
deposits of cash collateral as required by Section 2.10(b)).


Notwithstanding the foregoing, no such sale, transfer or issuance (other than to
the Borrower or another Subsidiary) of any Equity Interests in any Subsidiary
shall be permitted unless (i) such Equity Interests constitute all the Equity
Interests in such Subsidiary held by the Borrower and the Subsidiaries and (ii)
immediately after giving effect to such transaction, the Borrower and the
Subsidiaries shall otherwise be in compliance with Section 6.04.

 
86

--------------------------------------------------------------------------------

 

SECTION 6.06. Sale/Leaseback Transactions. None of the Borrower or any
Subsidiary will enter into any Sale/Leaseback Transaction unless (a) the sale or
transfer of the property thereunder is permitted under Section 6.05, (b) any
Capital Lease Obligations arising in connection therewith are permitted under
Section 6.01 and (c) any Liens arising in connection therewith (including Liens
deemed to arise in connection with any such Capital Lease Obligations) are
permitted under Section 6.02.


SECTION 6.07. Hedging Agreements. None of the Borrower or any Subsidiary will
enter into any Hedging Agreement, except (a) Hedging Agreements entered into to
hedge or mitigate risks to which the Borrower or any Subsidiary has actual
exposure and (b) Hedging Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.


SECTION 6.08. Restricted Payments; Payments of Certain Indebtedness. (a) None of
the Borrower or any Subsidiary will declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that (i) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
Equity Interests permitted hereunder; (ii) any Subsidiary may declare and pay
dividends or make other distributions with respect to its capital stock,
partnership or membership interests or other similar Equity Interests, or make
other Restricted Payments in respect of its Equity Interests, in each case
ratably to the holders of such Equity Interests (or, if not ratably, on a basis
more favorable to the Borrower and the Subsidiaries); (iii) the Borrower may
repurchase Equity Interests upon the exercise of stock options if such Equity
Interests represent a portion of the exercise price of such options; (iv) the
Borrower may make cash payments in lieu of the issuance of fractional shares
representing insignificant interests in the Borrower in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for capital stock in the Borrower; (v) the Borrower may make
Restricted Payments, not exceeding $2,000,000 in the aggregate for any fiscal
year, pursuant to and in accordance with stock option plans or other benefit
plans or agreements for directors, officers or employees of the Borrower and the
Subsidiaries; (vi) the Borrower may make Restricted Payments with the proceeds
of substantially concurrent issuance of Equity Interests (other than
Disqualified Equity Interests); (vii) the Borrower may effect stock repurchases
for cash, declare and pay additional cash dividends or make other Restricted
Payments in cash; provided that (A) at the time of and immediately after giving
effect to any such repurchase, dividend or Restricted Payment, and any related
incurrence of Indebtedness, (1) no Default shall have occurred and be continuing
and (2) after giving effect to such repurchase, dividend or Restricted Payment,
and any related incurrence of Indebtedness, on a pro forma basis in accordance
with Section 1.04(b), the Borrower shall be in compliance with the covenants set
forth in Sections 6.11 and 6.12 (assuming, for purposes of Section 6.11, that
the maximum Leverage Ratio then permitted under such Section is 2.00 to 1.00)
and (B) the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all the
requirements set forth in this clause (vii) have been satisfied with respect to
such dividend or Restricted Payment, together with reasonably detailed
calculations demonstrating satisfaction of the requirements set forth in clause
(A)(2) above; and (viii) so long as no Default shall have occurred and be
continuing, the Borrower may make other Restricted Payments; provided that the
aggregate amount of Restricted Payments made during the term of this Agreement
pursuant to this clause (viii) shall not exceed $20,000,000 minus the aggregate
amount of payments of or in respect of Indebtedness made pursuant to Section
6.08(b)(vi).

 
87

--------------------------------------------------------------------------------

 

(b) None of the Borrower or any Subsidiary will make or agree to pay or make,
directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any unsecured Indebtedness or Indebtedness secured by a Lien junior (by reason
of time of creation or perfection or otherwise) to any Lien created by the
Security Documents, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, defeasance,
cancelation or termination of any such Indebtedness, except:


(i) regularly scheduled or mandatory interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of
Subordinated Indebtedness prohibited by the subordination provisions thereof;


(ii) refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01;


(iii) payments of or in respect of Indebtedness made solely with Equity
Interests in the Borrower (other than Disqualified Equity Interests);


(iv) payments of or in respect of Indebtedness incurred pursuant to Section
6.01(v) with the proceeds of the sale of any fixed or capital assets acquired,
constructed or improved with the proceeds of such Indebtedness;


(v) prepayments of Indebtedness of any Person (not previously a Subsidiary) that
is acquired by and becomes a Subsidiary of the Borrower, or that is merged or
consolidated with or into the Borrower or a Subsidiary in a transaction
permitted hereunder, and prepayments of Indebtedness of any Person (other than
the Borrower or a Subsidiary) that is assumed by the Borrower or a Subsidiary in
connection with an acquisition of assets from such Person in a transaction
permitted hereunder; provided that such prepayments shall be made within 120
days after the closing of any such acquisition, merger, consolidation or
assumption.


(vi) other payments of or in respect of such Indebtedness; provided that (A) at
the time of and immediately after giving effect to any such payment, and any
related incurrence of Indebtedness, (1) no Default shall have occurred and be
continuing and (2) on a pro forma basis in accordance with Section 1.04(b), the
Borrower shall be in compliance with the covenants set forth in Sections 6.11
and 6.12 (assuming, for purposes of Section 6.11, that the maximum Leverage
Ratio then permitted under such Section is 2.00 to 1.00) and (B) the Borrower
shall have delivered to the Administrative Agent a certificate of a Financial
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all the requirements set forth in this
clause (v) have been satisfied with respect to such payment, together with
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clause (A)(2) above; and

 
88

--------------------------------------------------------------------------------

 

(vii) so long as no Default shall have occurred and be continuing, the Borrower
may make other payments of or in respect of Indebtedness; provided that the
aggregate amount of payments of or in respect of Indebtedness made during the
term of this Agreement pursuant to this clause (vi) shall not exceed $20,000,000
minus the aggregate amount of Restricted Payments made pursuant to
6.08(a)(viii).


SECTION 6.09. Transactions with Affiliates. None of the Borrower or any
Subsidiary will sell, lease, license or otherwise transfer any assets to, or
purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a)
transactions in the ordinary course of business that are at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than those
that would prevail in arm’s-length transactions with unrelated third parties,
(b) transactions between or among the Loan Parties not involving any other
Affiliate, (c) transactions between or among Subsidiaries that are not Loan
Parties, (d) any Restricted Payment permitted under Section 6.08, (e) issuances
by the Borrower of Equity Interests (other than Disqualified Equity Interests),
and receipt by the Borrower of capital contributions, (f) compensation and
indemnification of, and other employment and severance arrangements with,
directors, officers and employees of the Borrower or any Subsidiary and (g)
loans and advances permitted under Section 6.04(j) and 6.04(k).


SECTION 6.10. Restrictive Agreements. None of the Borrower or any Subsidiary
will, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its assets to secure any Secured Obligations or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to its Equity Interests or to make or repay loans or advances to the Borrower or
any Subsidiary or to Guarantee Indebtedness of the Borrower or any Subsidiary;
provided that (i) the foregoing shall not apply to (A) restrictions and
conditions imposed by law or by any Loan Document, (B) restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any amendment or modification expanding the scope of any such
restriction or condition), (C) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary; (D) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary, or a
business unit, division, product line or line of business, that are applicable
solely pending such sale, provided that such restrictions and conditions apply
only to the Subsidiary, or the business unit, division, product line or line of
business, that is to be sold and such sale is permitted hereunder and (E)
restrictions and conditions imposed by agreements relating to Indebtedness of
any Subsidiary in existence at the time such Subsidiary became a Subsidiary and
otherwise permitted by Section 6.01(a)(vi) (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition),
provided that such restrictions and conditions apply only to such Subsidiary,
and (ii) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by Section 6.01(a)(v), 6.01(a)(vi) or Section 6.01(a)(xi) if such restrictions
or conditions apply only to the assets securing such Indebtedness or (B)
customary provisions in leases and other agreements restricting the assignment
thereof. Nothing in this paragraph shall be deemed to modify the requirements
set forth in the definition of the term “Guarantee and Collateral Requirement”
or the obligations of the Loan Parties under Sections 5.03, 5.04 or 5.12 or
under the Security Documents.

 
89

--------------------------------------------------------------------------------

 

SECTION 6.11. Leverage Ratio. The Borrower will not permit the Leverage Ratio at
any time to exceed 2.75 to 1.00.


SECTION 6.12. Fixed Charge Coverage Ratio. The Borrower will not permit the
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
to be less than 2.50 to 1.00.


SECTION 6.13. Fiscal Year. The Borrower will not, and the Borrower will not
permit any other Loan Party to, change its fiscal year to end on a date other
than December 31.


ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:


(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;


(c) any representation, warranty or statement made or deemed made by or on
behalf of the Borrower or any Subsidiary, in any Loan Document or in any report,
certificate, financial statement or other information provided pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder shall prove to have been incorrect when made or deemed made;

 
90

--------------------------------------------------------------------------------

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.05 (with respect to the existence of the
Borrower) or 5.11 or in Article VI;


(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent or the
Required Lenders to the Borrower (with a copy to the Administrative Agent in the
case of any such notice from a Lender);


(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable;


(g) any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity, or that enables or permits
(following any cure, grace or notice period) the holder or holders of any
Material Indebtedness (or, in the case of any Hedging Agreement, the
counterparties thereto) or any trustee or agent on its or their behalf to cause
(or give notice causing) any Material Indebtedness to become due, or to
terminate or require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of property or assets;


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;


(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation (other than any liquidation permitted
by Section 6.03(a)(iv)), reorganization or other relief under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause (i) of
this Article, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors,
or the board of directors (or similar governing body) of the Borrower or any
Subsidiary (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to above in this
clause (i) or clause (h) of this Article;

 
91

--------------------------------------------------------------------------------

 

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;


(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer, so
long as such insurer is generally recognized as financially sound), shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any enforcement proceeding shall
be legally commenced by a judgment creditor to attach or levy upon any assets of
the Borrower or any Subsidiary to enforce any such judgment;


(l) one or more judgments for injunctive relief shall be rendered against the
Borrower, any Subsidiary or any combination thereof that would, individually or
in the aggregate, be materially likely to result in a Material Adverse Effect;


(m) one or more ERISA Events shall have occurred that would, individually or in
the aggregate, be materially likely to result in a Material Adverse Effect;


(n) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material Collateral, with the priority required by the applicable
Security Document, except as a result of (i) a sale or transfer of the
applicable Collateral in a transaction permitted under the Loan Documents or
(ii) the Administrative Agent’s failure to maintain possession of any stock
certificate, promissory note or other instrument delivered to it under the
Collateral Agreement;


(o) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect,
except upon the termination of such Loan Document in accordance with its terms;
or


(p) a Change in Control shall occur;

 
92

--------------------------------------------------------------------------------

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower hereunder, shall become due and
payable immediately, and (iii) require the deposit of cash collateral in respect
of LC Exposure as provided in Section 2.05(i), in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in the case of any event with respect to the Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and all fees and other obligations of the Borrower
hereunder, shall immediately and automatically become due and payable and the
deposit of such cash collateral in respect of LC Exposure shall immediately and
automatically become due, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.


ARTICLE VIII


The Administrative Agent


Each of the Lenders and the Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Bank hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or the Issuing Bank’s behalf.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or the Issuing Bank as any other
Lender or institution serving as Issuing Bank and may exercise the same as
though it were not the Administrative Agent, and such Person and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Bank.

 
93

--------------------------------------------------------------------------------

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents); provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower, a Lender or the Issuing Bank, and the Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not have any liability arising from any confirmation
of the Revolving Exposure or the component amounts thereof.


The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 
94

--------------------------------------------------------------------------------

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.


Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Bank and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Borrower and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within 30
days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Bank and the Borrower, whereupon,
on the date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Security Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and the Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.

 
95

--------------------------------------------------------------------------------

 

Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Arrangers or any other
Lender or the Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender or the Issuing Bank, or any of the Related Parties of any of
the foregoing, and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.


No Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Secured Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof. In the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition, and the Administrative Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Secured Obligations provided under the Loan Documents,
to have agreed to the foregoing provisions.

 
96

--------------------------------------------------------------------------------

 

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Obligations will create
(or be deemed to create) in favor of any Secured Party that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Loan Party under any Loan Document. By accepting the
benefits of the Collateral, each Secured Party that is a party to any such
Hedging Agreement shall be deemed to have appointed the Administrative Agent to
serve as administrative agent and collateral agent under the Loan Documents and
agreed to be bound by the Loan Documents as a Secured Party thereunder, subject
to the limitations set forth in this paragraph.


Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender),
but all such Persons shall have the benefit of the indemnities provided for
hereunder.


The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Bank, and none of the Borrower or any other
Loan Party shall have any rights as a third party beneficiary of any such
provisions.


ARTICLE IX


Miscellaneous


SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:


(i) if to the Borrower, to Shutterfly, Inc., 2800 Bridge Parkway, Redwood City,
California 94065, Attention of Charlotte Falla, General Counsel (Fax No. (650)
953-3574), with a copy to Fenwick & West LLP, 555 California Street, 12th Floor,
San Francisco, California 94104, Attention of David Michaels (Fax No. (415)
281-1350);

 
97

--------------------------------------------------------------------------------

 

(ii) if to the Administrative Agent, the Issuing Bank or the Swingline Lender,
to JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10 South Dearborn,
Chicago, Illinois 60603, Attention of Nanette Wilson (Fax No. (888) 292-9533),
with a copy to JPMorgan Chase Bank, N.A., 560 Mission Street, 19th Floor, San
Francisco, California 94105, Attention of Alex Rogin (Fax No. (415) 315-5722);
and


(iii) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (or, if not given during
normal business hours for the recipient, at the opening of business on the next
business day for the recipient); and notices delivered through electronic
communications to the extent provided in paragraph (b) of this Section shall be
effective as provided in such paragraph.


(b) Any notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or the Issuing Bank if such Lender or the Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. Any notices
or other communications to the Administrative Agent or the Borrower may be
delivered or furnished by electronic communications pursuant to procedures
approved by the recipient thereof prior thereto; provided that approval of such
procedures may be limited or rescinded by any such Person by notice to each
other such Person.


(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.


SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 
98

--------------------------------------------------------------------------------

 

(b) Except as provided in Sections 2.20, 2.21 and 9.02(c), none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower, the
Administrative Agent and the Required Lenders and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that
(i) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, defect or inconsistency so long as, in
each case, (A) such amendment does not adversely affect the rights of any Lender
or (B) the Lenders shall have received at least five Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment and (ii) no such agreement shall (A) increase the Commitment of
any Lender without the written consent of such Lender, (B) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon
(other than as a result of any change in the definition, or in any components
thereof, of the term “Leverage Ratio”), or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (C) postpone the
scheduled maturity date of any Loan, or the required date of reimbursement of
any LC Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (D) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender, (E) change any of the provisions of
this Section or the percentage set forth in the definition of the term “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender; provided that, with the consent of the Required Lenders,
the provisions of this Section and the definition of the term “Required Lenders”
may be amended to include references to any new Class of Commitments and Loans
created under this Agreement (or to Lenders extending such loans) on
substantially the same basis as the corresponding references relating to the
existing Loans or Lenders and to add customary “class voting” provisions, (F)
release substantially all of the value of the Guarantees (including by limiting
liability in respect thereof) created under the Collateral Agreement without the
written consent of each Lender (except as expressly provided in Section 9.14 or
the Collateral Agreement) and (G) release all or substantially all the
Collateral from the Liens of the Security Documents without the written consent
of each Lender (except as expressly provided in Section 9.14 or the applicable
Security Document, it being understood that an amendment or other modification
of the type of obligations secured by the Security Documents shall not be deemed
to be a release of the Collateral from the Liens of the Security Documents);
provided further that no such agreement shall amend, modify, extend or otherwise
affect the rights or obligations of the Administrative Agent, the Issuing Bank
or the Swingline Lender without the prior written consent of the Administrative
Agent, the Issuing Bank or the Swingline Lender, as the case may be.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement or any other Loan Document shall be
required of (x) any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (A), (B) or (C) of clause
(ii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification, (y) in the case of any amendment, waiver or other modification
referred to in clause (ii) of the first proviso of this paragraph and approved
by the Required Lenders, any Lender that receives payment in full of the
principal of and interest accrued on each Loan made by, and all other amounts
owing to or accrued for the account of, such Lender under this Agreement and the
other Loan Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitment terminates by the terms and upon the
effectiveness of such amendment, waiver or other modification or (z) any Lender
with respect to any amendment to this Agreement (including the provisions of
this Section) or any other Loan Document that is authorized by Section 2.20 or
2.21, including amendments to add references to any new Class of Commitments and
Loans created under such Sections (or to Lenders extending such loans) or to add
customary “class voting” provisions.

 
99

--------------------------------------------------------------------------------

 

(c) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or in any other Security Document to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of “Collateral and Guarantee Requirement”.


(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.


SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for any of the foregoing, in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein and any credit or similar facility refinancing or replacing, in whole or
in part, any of the credit facilities provided for herein, including the
preparation, execution and delivery of the Commitment Letter and the Fee Letter,
as well as the preparation, execution, delivery and administration of this
Agreement, the other Loan Documents or any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Arrangers, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for any of the
foregoing, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 
100

--------------------------------------------------------------------------------

 

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, the Syndication Agent, the Documentation Agent, each
Lender and the Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
structuring, arrangement and the syndication of the credit facilities provided
for herein, the preparation, execution, delivery and administration of the
Commitment Letter, the Fee Letter, this Agreement, the other Loan Documents or
any other agreement or instrument contemplated hereby or thereby, the
performance by the parties to the Commitment Letter, the Fee Letter, this
Agreement or the other Loan Documents of their obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any Mortgaged
Property or any other property currently or formerly owned or operated by the
Borrower or any Subsidiary, or any Environmental Liability related in any way to
the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any the Borrower, any of its Affiliates or any third party (and
regardless of whether any Indemnitee is a party thereto); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee. This
paragraph shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.


(c) To the extent that the Borrower fails to pay any amount required to be paid
by it under paragraph (a) or (b) of this Section to the Administrative Agent (or
any sub-agent thereof), the Issuing Bank, the Swingline Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Issuing Bank, the Swingline
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or such
sub-agent), the Issuing Bank or the Swingline Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the Issuing Bank or the Swingline Lender in such
capacity. For purposes of this Section, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposures and
unused Commitments at the time (or most recently outstanding and in effect).

 
101

--------------------------------------------------------------------------------

 

(d) To the extent permitted by applicable law, the Borrower shall not assert, or
permit any of its Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) except to the extent the same are found by a final,
nonappealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or wilful misconduct of such Indemnitee, or (ii) on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with or as a result of this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby or thereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.


(e) All amounts due under this Section shall be payable promptly after written
demand therefor.


SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Syndication Agent, the Documentation Agent and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and the Related Parties of any of the Administrative Agent, the Arrangers,
the Syndication Agent, the Documentation Agent, the Issuing Bank and any Lender)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 
102

--------------------------------------------------------------------------------

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:


(A) the Borrower; provided that no consent of the Borrower shall be required (1)
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, and
(2) if an Event of Default has occurred and is continuing, for any other
assignment; provided further that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;


(B) the Administrative Agent;


(C) the Issuing Bank, in the case of any assignment of all or a portion of a
Commitment or any Lender’s obligations in respect of its LC Exposure; and


(D) the Swingline Lender, in the case of any assignment of all or a portion of a
Commitment or any Lender’s obligations in respect of its Swingline Exposure.


(ii) Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consents; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;


(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and

 
103

--------------------------------------------------------------------------------

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03).


(iv) The Administrative Agent shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and, as to entries pertaining to it,
the Issuing Bank or Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(v) Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

 
104

--------------------------------------------------------------------------------

 

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and Loans of
any Class); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant or requires the approval of all
the Lenders. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (x) agrees to be subject to the
provisions of Section 2.18 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.14 or 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.18(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other right or
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 
105

--------------------------------------------------------------------------------

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank, any Lender or their Affiliates may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended hereunder, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any LC Exposure is outstanding and so long as the
Commitments have not expired or terminated. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, the Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Lenders from their obligations hereunder with respect to any Letter of Credit
issued by the Issuing Bank (whether as a result of the obligations of the
Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with the Issuing Bank,
or being supported by a letter of credit that names the Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Lenders shall
be deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(d) or 2.05(f). The provisions of
Sections 2.14, 2.15, 2.16, 2.17(e) and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 
106

--------------------------------------------------------------------------------

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under the Commitment Letter and any commitment advices submitted by them (but do
not supersede any other provisions of the Commitment Letter or the Fee Letter
(or any separate letter agreements with respect to fees payable to the
Administrative Agent or the Issuing Bank) that do not by the terms of such
documents terminate upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect). Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.


SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and the Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or the Issuing Bank, or by such an
Affiliate, to or for the credit or the account of the Borrower against any of
and all the obligations then due of the Borrower now or hereafter existing under
this Agreement held by such Lender or the Issuing Bank, irrespective of whether
or not such Lender or the Issuing Bank shall have made any demand under this
Agreement. The rights of each Lender and the Issuing Bank, and each Affiliate of
any of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Issuing Bank
or Affiliate may have.

 
107

--------------------------------------------------------------------------------

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.


(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and the
Borrower hereby irrevocably and unconditionally agrees that all claims arising
out of or relating to this Agreement or any other Loan Document brought by it or
any of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or any of its
properties in the courts of any jurisdiction.


(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 
108

--------------------------------------------------------------------------------

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its Related
Parties) to any swap or derivative transaction relating to the Borrower or any
Subsidiary and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the Issuing Bank or any Affiliate of any of
the foregoing on a nonconfidential basis from a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or any Subsidiary or their businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the Issuing Bank on a nonconfidential basis prior to disclosure by
the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 
109

--------------------------------------------------------------------------------

 

SECTION 9.14. Release of Liens and Guarantees. (a) A Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. Upon any sale or other
transfer by any Loan Party (other than to the Borrower or any Subsidiary) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral pursuant to Section 9.02,
the security interests in such Collateral created by the Security Documents
shall be automatically released. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.


SECTION 9.15. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.


SECTION 9.16. No Fiduciary Relationship. The Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Bank and their Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Bank or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.


SECTION 9.17. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

 
110

--------------------------------------------------------------------------------

 

(b) The Borrower and each Lender acknowledge that, if information furnished by
the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through IntraLinks/IntraAgency, SyndTrak
or another website or other information platform (the “Platform”), (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if the Borrower has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives. The Borrower agrees to clearly designate
all information provided to the Administrative Agent by or on behalf of the
Borrower that is suitable to be made available to Public Side Lender
Representatives, and the Administrative Agent shall be entitled to rely on any
such designation by the Borrower without liability or responsibility for the
independent verification thereof.


[Signature pages follow]

 
111

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
SHUTTERFLY, INC.,
             
by
                   
Name:
       
Title:
             
JPMORGAN CHASE BANK, N.A.,
 
individually and as Administrative Agent,
             
by
                   
Name:
       
Title:
 


 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF SHUTTERFLY, INC.



 
Name of Institution:
             
by
                   
Name:
       
Title:
             
For any Lender requiring a second signature block:
             
by
                   
Name:
       
Title:
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


[FORM OF]

ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the credit
facility provided for under the Credit Agreement (including any Letters of
Credit, Guarantees, and Swingline Loans included in such credit facility) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity, related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.


1. Assignor:
         
2. Assignee:
   

[and is an Affiliate/Approved Fund of [Identify Lender]]1


 
3.
Borrower: Shutterfly, Inc.



 
4.
Administrative Agent: JPMorgan Chase Bank, N.A.


_________________________
1     Select as applicable.

 
 

--------------------------------------------------------------------------------

 

 
5.
Credit Agreement: the Credit Agreement dated as of November 22, 2011, among
Shutterfly, Inc., the Lenders parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent



 
6.
Assigned Interest:



Aggregate Amount of Commitments/Loans of all Lenders
 
Principal Amount of the Commitment Assigned2
 
Principal Amount of Outstanding Revolving Loans Assigned3
 
Commitment Assigned as a Percentage of Aggregate Commitments4
$
 
$
 
$
 
%



Effective Date:  , 20___ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].


The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI about the Borrower, the Subsidiaries and their securities) will be
made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

_________________________
2 Must comply with the minimum assignment amounts set forth in Section
9.04(b)(ii)(A) of the Credit Agreement.
 
3 Must comply with the minimum assignment amounts set forth in Section
9.04(b)(ii)(A)  of the Credit Agreement.
 
4 Set forth, to at least 9 decimals, as a percentage of the aggregate
Commitments of all Lenders.

 
 

--------------------------------------------------------------------------------

 


The terms set forth above are hereby agreed to:
 
[Consented to and]5 Accepted:
                     
JPMORGAN CHASE BANK, N.A., as
 
________________, as Assignor,
 
Administrative Agent,
                   
by
     
by
                       
Name:
     
Name:
     
Title:
     
Title:
                 
________________, as Assignee,6
 
Consented to:
                   
by
   
[SHUTTERFLY, INC.,
                     
Name:
   
by
       
Title:
                     
Name:
             
Title:]7
                         
JPMORGAN CHASE BANK, N.A., as an
         
Issuing Bank and the Swingline Lender,
                           
by
                               
Name:
             
Title:
                         
[NAME OF EACH ISSUING BANK],
                           
by
                               
Name:
             
Title:
 


_________________________
5 No consent of the Administrative Agent is required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund.
 
6 The Assignee must deliver to the Company all applicable Tax forms required to
be delivered by it under Section 2.16(f) of the Credit Agreement.
 
7 No consent of the Company is required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or, if an Event of Default has
occurred and is continuing, for any other assignment.  Borrower is deemed to
have consented to any such assignment unless it shall object thereto by written
notice of the Administrative Agent within five Business Days after having
received notice thereof.

 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.            Representations and Warranties.


1.1.         Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, other than statements made
by it herein, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other Loan
Document, (iii) the financial condition of the Borrower, any of its Subsidiaries
or other Affiliates or any other Person obligated in respect of the Credit
Agreement or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or other Affiliates or any other Person of any of their respective
obligations under the Credit Agreement or any other Loan Document.


1.2.         Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption, to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an eligible assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Assignment Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
5.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest independently
and without reliance on the Administrative Agent or any other Lender, (v) if it
is a Lender that is a U.S. Person, attached hereto is an executed original of
IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax and (vi) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.


2.            Payments. From and after the Effective Date, the Agents shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments inpayments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 
 

--------------------------------------------------------------------------------

 

3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts (and by different parties hereto on
different counterparts), which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile or other electronic image scan transmission shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


[FORM OF]
BORROWING REQUEST


JPMorgan Chase Bank, N.A.
as Administrative Agent
Loan and Agency Services Group
10 South Dearborn
Chicago, IL 60603
Attention: [ ]
Fax: [ ]


Copy to:


JPMorgan Chase Bank, N.A.
as Administrative Agent
277 Park Avenue, Floor 23
New York, NY 10172
Attention: [ ]
Fax: [ ]
[Date]


Ladies and Gentlemen:


Reference is made to the Credit Agreement dated as of November 22, 2011 (the
“Credit Agreement”), among Shutterfly, Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Credit Agreement. This notice constitutes a Borrowing Request and the
Borrower hereby gives you notice, pursuant to Section [2.03] [2.04] of the
Credit Agreement, that it requests a Borrowing under the Credit Agreement, and
in connection therewith specifies the following information with respect to such
Borrowing:


 
(A)
Aggregate principal amount of Borrowing :1 $__________________



 
(C)
Date of Borrowing (which is a Business Day): __________________



 
(D)
Type of Borrowing:2 _____________________________________



 
(E)
Interest Period and the last day thereof:3 _____________________


_________________________
1     Must comply with Section 2.02(c) and 2.04(a) of the Credit Agreement.
 
 
2     Specify ABR Borrowing or Eurocurrency Borrowing.  If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.
 
 
3    Applicable to Eurocurrency Borrowings only.  Shall be subject to the
definition of “Interest Period” and can be a period of one, two, three or six
months (or, if agreed to by each Lender participating in the requested
Borrowing, nine or twelve months).  If an Interest Period is not specified, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 
 

--------------------------------------------------------------------------------

 

 
(F)
Location and number of the Borrower’s account to which proceeds of the requested
Borrowing are to be disbursed: [Name of Bank] (Account

No.:_________________________________________)


[Issuing Bank to which proceeds of the requested Borrowing are to be
disbursed:__________________________________________]1


The Borrower hereby certifies that the conditions specified in paragraphs (a)
and (b) of Section 4.02 of the Credit Agreement have been satisfied and that,
after giving effect to the Borrowing requested hereby, the Aggregate Revolving
Exposure (or any component thereof) shall not exceed the maximum amount thereof
(or the maximum amount of any such component) specified in Section 2.01, 2.04(a)
or 2.05(b) of the Credit Agreement.



 
Very truly yours,
           
SHUTTERFLY, INC.,
           
By:
       
Name:
     
Title:
 


_________________________
1                Specify only in the case of an ABR Revolving Borrowing
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f) of the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


[FORM OF GUARANTEE AND COLLATERAL AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


[FORM OF]
COMPLIANCE CERTIFICATE


[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Borrower
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]


Reference is made to the Credit Agreement dated as of November 22, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Shutterfly, Inc. (the “Borrower”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Each capitalized term used but not defined herein shall have the meaning
specified in the Credit Agreement


The undersigned hereby certifies, in his capacity as a [ ] of the Borrower and
not in a personal capacity, as follows:


1. I am a Financial Officer of the Borrower.


2. [[Attached as Schedule I hereto are] [The Borrower has delivered to the
Administrative Agent as provided in the Credit Agreement] the consolidated
financial statements required to be delivered under Section 5.01(a) of the
Credit Agreement as of the end of and for the fiscal year ended [ ], setting
forth in each case in comparative form the figures for the prior fiscal year,
together with an audit opinion thereon of [PricewaterhouseCoopers LLP] required
by Section 5.01(a), and a certificate of [PricewaterhouseCoopers LLP], as
required by Section 5.01(d) of the Credit Agreement, stating whether it obtained
knowledge during the course of its examination of such financial statements of
any Default, and, in the case it shall have obtained knowledge of any Default,
specifying the details thereof (which certificate may be limited to the extent
required by accounting rules or guidelines)1.]


[or]


[[Attached as Schedule I hereto are] [The Borrower has delivered to the
Administrative Agent as provided in the Credit Agreement] the consolidated
financial statements required to be delivered under Section 5.01(b) of the
Credit Agreement as of the end of and for the fiscal quarter ended [ ] and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the prior fiscal year. Such financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes.]

_________________________
1 The certificate of [PricewaterhouseCoopers LLP] shall not be required to be
delivered if the Borrower has used commercially reasonable efforts to cause such
certificate to be delivered by such accounting firm and such accounting firm has
informed the Borrower that it is not able or willing to provide such
certificate.
 
Exhibit D to Credit Agreement

 
 

--------------------------------------------------------------------------------

 

3. All notices required under Sections 5.03 and 5.04 of the Credit Agreement
have been provided.


4. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Borrower and the Subsidiaries during the
accounting period covered by the attached financial statements. The foregoing
examination did not disclose, and I have no knowledge of, (a) the existence of
any condition or event that constitutes a Default or an Event of Default during
or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate, except as set forth in a
separate attachment, if any, to this Certificate, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, or (b) any
change in GAAP or in the application thereof since the date of the consolidated
balance sheet most recently theretofore delivered pursuant to Section 5.01(a) or
5.01(b) of the Credit Agreement (or prior to the first such delivery, referred
to in Section 3.04 of the Credit Agreement), that has had, or could have, a
significant effect on the calculations of the Fixed Charge Coverage Ratio or the
Leverage Ratio, except as set forth in a separate attachment, if any, to this
Certificate, specifying the nature of such change and the effect thereof on such
calculations.


5. The financial covenant computations and other information set forth on Annex
A hereto are true and accurate on and as of the date of this Certificate.


The foregoing certifications are made and delivered on [ ], pursuant to Section
5.01(c) of the Credit Agreement.



 
SHUTTERFLY, INC.,
           
By:
     
Name:
   
Title:
 


 
 

--------------------------------------------------------------------------------

 

ANNEX A TO
COMPLIANCE CERTIFICATE


FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].


Leverage Ratio


Consolidated Total Indebtedness=
[      ]

Consolidated EBITDA=
[      ]

Actual Ratio=
[      ] to 1.0



Supporting detail showing the calculation of Consolidated Total Indebtedness is
attached hereto as Schedule 1. Supporting detail showing the calculation of
Consolidated EBITDA is attached hereto as Schedule 2.


Fixed Charge Coverage Ratio


Consolidated EBITDA=
[      ]

Consolidated Fixed Charges =
[      ]

Actual Ratio=
[      ] to 1.00



Supporting detail showing the calculation of Consolidated Fixed Charges is
attached hereto as Schedule 3.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


[FORM OF]
INTEREST ELECTION REQUEST


JPMorgan Chase Bank, N.A.
as Administrative Agent
Loan and Agency Services Group
10 South Dearborn
Chicago, IL 60603
Attention: [ ]
Fax: [ ]


Copy to:


JPMorgan Chase Bank, N.A.
as Administrative Agent
277 Park Avenue, Floor 23
New York, NY 10172
Attention: [ ]
Fax: [ ]
[Date]


Ladies and Gentlemen:


Reference is made to the Credit Agreement dated as of November 22, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), Shutterfly, Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Credit Agreement. This notice constitutes an Interest Election Request and
the Borrower hereby gives you notice, pursuant to Section 2.07 of the Credit
Agreement, that it requests the conversion or continuation of a Borrowing under
the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to such Borrowing and each resulting
Borrowing:


1.
Borrowing to which this request applies:
_______________________________
 
Principal Amount:
_______________________________
 
Type:
_______________________________
 
Interest Period1:
_______________________________
     
2.
Effective date of this election2:
_______________________________
     


_________________________
1     In the case of a Eurocurrency Borrowing, specify the last day of the
current Interest Period therefor.
 
2     Must be a Business Day.

 
 

--------------------------------------------------------------------------------

 


3.
Resulting Borrowing[s]3
   
Principal Amount4:
_______________________________
 
Type5
_______________________________
 
Interest Period6
_______________________________




 
Very truly yours,
         
SHUTTERFLY, INC.,
           
By:
               
Name:
     
Title:


_________________________
3    If different options are being elected with respect to different portions
of the Borrowing, provide the information required by this item 3 for each
resulting Borrowing.  Each resulting Borrowings shall be in an aggregate amount
that is an integral multiple of, and not less than, the amount specified for a
Borrowing of such Class and Type in Section 2.02(c) of the Credit Agreement.
 
4    Indicate the principal amount of the resulting Borrowing and the percentage
of the Borrowing in item 1 above.
 
5 Specify whether the resulting Borrowing is to be a ABR Borrowing or a
Eurocurrency Borrowing.
 
6 Applicable only if the resulting Borrowing is to be a Eurocurrency
Borrowing.  Shall be subject to the definition of “Interest Period” and can be a
period of one, two, three or six months (or, if agreed to by each Lender, any
number of months not more than twelve months).  Cannot extend beyond the
Maturity Date.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


[FORM OF]
PERFECTION CERTIFICATE


Reference is made to the Credit Agreement dated as of November 22, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Shutterfly, Inc. (the “Borrower”), the lenders from time to
time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement or the Guarantee and Collateral Agreement
referred to therein, as applicable.


The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party on behalf of the Loan Parties
as follows:


1. Legal Names.


(a) Set forth on Schedule 1 is (i) the exact legal name of each Loan Party, as
such name appears in its certificate of organization, and (ii) each other legal
name such Loan Party has had in the past five years, including the date of the
relevant name change.


(b) Except as set forth on Schedule 1, no Loan Party has changed its identity or
corporate structure in any manner within the past five years. Changes in
identity or corporate structure include mergers, consolidations and
acquisitions, as well as any change in form or jurisdiction of organization.
With respect to any such change that has occurred within the past five years,
Schedules 1, 2A and 2B set forth the information required by Sections 1 and 2 of
this Perfection Certificate as to each acquiree or constituent party to such
merger, consolidation or acquisition.


2. Jurisdictions and Locations.


(a) Set forth on Schedule 2A is (i) the jurisdiction of organization and the
form of organization of each Loan Party, (ii) the organizational identification
number, if any, assigned to such Loan Party by such jurisdiction and the federal
taxpayer identification number, if any, of such Loan Party and (iii) the address
(including the county) of the chief executive office of such Loan Party.


(b) Set forth on Schedule 2B are, with respect to each Loan Party, (i) all
locations where such Loan Party maintains any books or records relating to any
Accounts, (ii) all locations where such Loan Party maintains a place of business
or any Collateral not otherwise identified on any Schedule herein and (iii) the
name and address of any Person other than a Loan Party that has possession of
any Collateral (including any books or records relating thereto and any
computers and equipment containing such books and records), indicating whether
such Person holds such Collateral subject to a Lien (including warehousemen’s,
mechanics’ and other statutory liens).

 
 

--------------------------------------------------------------------------------

 

3. Unusual Transactions.


All Accounts have been originated by the Loan Parties and all Inventory has been
acquired by the Loan Parties in the ordinary course of business.


4. File Search Reports.


File search reports have been obtained from each Uniform Commercial Code filing
office identified with respect to such Loan Party in Section 2 hereof, and such
search reports reflect no liens against any of the Collateral other than those
permitted under the Credit Agreement.


5. UCC Filings.


UCC financing statements have been prepared for filing in the proper UCC filing
office in the jurisdiction in which each Loan Party is located and, to the
extent any of the Collateral is comprised of fixtures, in the proper local
jurisdiction, in each case as set forth with respect to such Loan Party in
Section 2 above. Set forth on Schedule 5 is a complete and correct list of each
such filing and the UCC filing office or county recorder’s office in which such
filing is to be made.


6. Stock Ownership and other Equity Interests.


Attached hereto as Schedule 6 is a true and correct list of all the issued and
outstanding stock, partnership interests, limited liability company membership
interests or other equity interest of the Borrower and each Subsidiary and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests. Also set forth on Schedule 6 is each equity
investment of the Borrower or any Subsidiary that represents 50% or more of the
equity of the entity in which such investment was made.


7. Debt Instruments.


Attached hereto as Schedule 7 is a true and correct list of all promissory notes
and other evidence of indebtedness held by the Borrower and each Subsidiary that
are required to be pledged under the Guarantee and Collateral Agreement,
specifying the creditor and debtor thereunder and the type and outstanding
principal amount thereof. Schedule 7 includes all intercompany notes.


8. Advances.


Attached hereto as Schedule 8 is (a) a true and correct list of all advances
made by the Borrower to any Subsidiary of the Borrower or made by any Subsidiary
of the Borrower to the Borrower or to any other Subsidiary of the Borrower
(other than those identified on Schedule 7), which advances will be on and after
the date hereof evidenced by one or more intercompany notes pledged to the
Administrative Agent under the Collateral and Guarantee Agreement and (b) a true
and correct list of all unpaid intercompany transfers of goods sold and
delivered by or to the Borrower or any Subsidiary of the Borrower.

 
 

--------------------------------------------------------------------------------

 

9. Mortgage Filings.


Attached hereto as Schedule 9 is a schedule setting forth, with respect to each
Mortgaged Property, (a) the exact name of the Person that owns such property as
such name appears in its certificate of incorporation or other organizational
document, (b) if different from the name identified pursuant to clause (a), the
exact name of the current record owner of such property reflected in the records
of the filing office for such property identified pursuant to the following
clause and (c) the filing office in which a Mortgage with respect to such
property must be filed or recorded in order for the Administrative Agent to
obtain a perfected security interest therein.


10. Intellectual Property.


Attached hereto as Schedule 10A in proper form for filing with the United States
Patent and Trademark Office is a schedule setting forth all of each Loan Party’s
Patents and Patent Applications, including the name of the registered owner,
type, registration or application number and the expiration date (if already
registered) of each Patent and Patent Application owned by any Loan Party.


Attached hereto as Schedule 10B in proper form for filing with the United States
Patent and Trademark Office is a schedule setting forth all of each Loan Party’s
Trademarks and Trademark Applications, including the name of the registered
owner, the registration or application number and the expiration date (if
already registered) of each Trademark and Trademark application owned by any
Loan Party.


Attached hereto as Schedule 10C in proper form for filing with the United States
Copyright Office is a schedule setting forth all of each Loan Party’s Copyrights
(including the name of the registered owner, title and the registration number)
and Copyright Applications (including the name of the registered owner and
title) of each Copyright or Copyright Application owned by any Loan Party.


11. Commercial Tort Claims.


Attached hereto as Schedule 11 is a true and correct list of commercial tort
claims in excess of $500,000 held by any Loan Party, including a brief
description thereof.


12. Deposit Accounts.


Attached hereto as Schedule 12 is a true and correct list of deposit accounts
maintained by each Loan Party, including the name and address of the depositary
institution, the type of account and the account number.


13. Securities Accounts.


Attached hereto as Schedule 13 is a true and correct list of securities accounts
maintained by each Loan Party, including the name and address of the
intermediary institution, the type of account and the account number.

 
 

--------------------------------------------------------------------------------

 

[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
_____ day of November, 2011.



 
SHUTTERFLY, INC.,
               
by
                   
Name:
       
Title:
 


 
 

--------------------------------------------------------------------------------

 

Schedule 1


Legal Names


Loan Party’s Exact Legal Name
Other Legal Names
(including date of change)
                   


 
 

--------------------------------------------------------------------------------

 

Schedule 2A


Jurisdictions and Locations


Loan Party
Jurisdiction of Organization
Form of Organization
Organizational Identification Number (if any)
Federal Taxpayer Identification Number (if any)
Chief Executive Office Address (including county)
                                                           


 
 

--------------------------------------------------------------------------------

 

Schedule 2B


Other Addresses


Loan Party
Locations where Books or Records Relating to Accounts Receivable are Maintained
(including county)
Other Locations where a Place of Business or any Collateral is Maintained
(including county)1
Name and Address of Other Persons that have possession of any Collateral
(including county)2
                                       

1 Indicate locations where chattel paper is kept with an asterisk (“*”).
2 Indicate each Person that holds any Lien (including warehousemen’s, mechanics’
and other statutory liens) on any Collateral in its possession with a double
asterisk (“**”).

 
 

--------------------------------------------------------------------------------

 

Schedule 5


UCC Filings


Loan Party[/Mortgaged Property]
UCC Filing Office[/County Recorder’s Office]
                   


 
 

--------------------------------------------------------------------------------

 

Schedule 6


Equity Interests


Loan Party
Issuer
Certificate Number
Number of Equity Interests
Percentage of Ownership
                                                 


 
 

--------------------------------------------------------------------------------

 

Schedule 7


Debt Instruments


Loan Party
Creditor
Debtor
Type
Amount
                                                 


 
 

--------------------------------------------------------------------------------

 

Schedule 8


Advances and Intercompany Transfers

 
 

--------------------------------------------------------------------------------

 

Schedule 9


Mortgaged Property


I.
Owned Real Property



Loan Party
Name of Owner
Name of Record Owner (if different)
Address
County Recorder’s Office
Fair Market Value
                                                           



II.
Leased Real Property



Loan Party
Name of Lessor
Name of Record Owner (if different)
Address
County Recorder’s Office
Fair Market Value
                                                           


 
 

--------------------------------------------------------------------------------

 

Schedule 10A


Patents and Patent Applications

 
 

--------------------------------------------------------------------------------

 

Schedule 10B


Trademarks and Trademark Applications

 
 

--------------------------------------------------------------------------------

 

Schedule 10C


Copyrights and Copyright Applications

 
 

--------------------------------------------------------------------------------

 

Schedule 11


Commercial Tort Claims


Loan Party/Plaintiff
Defendant
Description
                             


 
 

--------------------------------------------------------------------------------

 

Schedule 12


Deposit Accounts


Loan Party
Depositary Institution (including address)
Type of Account
Account Number
                                       


 
 

--------------------------------------------------------------------------------

 

Schedule 13


Securities Accounts


Loan Party
Financial Institution (including address)
Type of Account
Account Number
                                       


 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-1


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November 22, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Shutterfly, Inc., JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
       
By:
     
Name:
   
Title:
 



Date: ________ __, 20[ ]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-2


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November 22, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Shutterfly, Inc., JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
       
By:
     
Name:
   
Title:
 



Date: ________ __, 20[ ]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-3


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November 22, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Shutterfly, Inc., JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
   
By:
   
Name:
 
Title:



Date: ________ __, 20[ ]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-4


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of November 22, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Shutterfly, Inc., JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
   
By:
   
Name:
 
Title:



Date: ________ __, 20[ ]
 
 

--------------------------------------------------------------------------------